   LOCKRIDGE GRINDAL NAUEN P.L.L.P.
 1 REBECCA A. PETERSON (241858)
   100 Washington Avenue South, Suite 2200
 2
   Minneapolis, MN 55401
 3 Telephone: (612) 339-6900
   Facsimile: (612) 339-0981
 4 E-mail: rapeterson@locklaw.com

 5 Lead Counsel for Plaintiffs

 6 [Additional Counsel on Signature Page]

 7
                                 UNITED STATES DISTRICT COURT
 8
                             NORTHERN DISTRICT OF CALIFORNIA
 9
                                    SAN FRANCISCO DIVISION
10
     IN RE BIG HEART PET BRANDS              )   Lead Case No. 4:18-cv-00861-JSW
11   LITIGATION                              )
                                             )   (Consolidated with Nos. 4:18-cv-01465; 4:18-cv-
12                                           )   01466; 4:18-cv-01099; 4:18-cv-01663; and 4:18-
                                             )   cv-02662)
     This document relates to:               )
13
     ALL ACTIONS                             )   Hon. Jeffrey S. White
14                                           )
                                             )   THIRD AMENDED CONSOLIDATED
15                                           )   COMPLAINT
                                             )
16                                           )   CLASS ACTION
                                             )
17                                           )   DEMAND FOR JURY TRIAL

18

19

20

21

22

23

24

25

26

27

28
                           THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1          1.      Plaintiffs Thomas Roupe, Neil Sebastiano, Nancy Sturm, Kathy Williamson,

 2 Jeremy Wahl, Norman Todd, Betty Christian, Roberta Mayo, Jack Collins, and Rosemarie

 3 Schirripa (collectively “Plaintiffs”), individually and on behalf of all others similarly situated, by

 4 and through their undersigned attorneys, bring this Third Amended Consolidated Complaint

 5 against defendant Big Heart Pet Brands, Inc. (“Defendant”), to cause Defendant to disclose that its

 6 pet food sold throughout the United States is adulterated and contains pentobarbital and to restore

 7 monies to the consumers and businesses who purchased the Contaminated Dog Foods (as defined

 8 herein) during the time that Defendant failed to make such disclosures. Plaintiffs also seek to bar

 9 Defendant from selling any dog food that contains any levels of pentobarbital. Plaintiffs allege

10 the following based upon personal knowledge as well as investigation by their counsel and as to

11 all other matters, upon information and belief (Plaintiffs believe that substantial evidentiary

12 support will exist for the allegations set forth herein after a reasonable opportunity for discovery).

13          DEFENDANT’S CONTAMINATED DOG FOODS ARE ADULTERATED
          BECAUSE THEY CONTAIN PENTOBARBITAL, A SUBSTANCE LARGELY
14                       USED TO EUTHANIZE ANIMALS
15          2.      Defendant manufactures, markets, advertises, labels, distributes, and sells Gravy

16 Train Chunks in Gravy with Beef Chunks, Gravy Train with Beef Chunks, Gravy Train Chunks in

17 Gravy with T-Bone Flavor Chunks, Gravy Train with T-Bone Flavor Chunks, Gravy Train Chunks

18 in Gravy with Chicken Chunks, Gravy Train with Chicken Chunks, Gravy Train Strips in Gravy

19 Beef Strips, Gravy Train Chunks in Gravy with Lamb & Rice Chunks, Gravy Train Chunks in

20 Gravy Stew, Gravy Train Meaty Ground Dinner with Beef and Bacon, and Gravy Train Chicken,

21 Beef, Liver Medley and the following Kibbles ‘n Bits® products: Chef’s Choice Bistro Hearty Cuts

22 with Real Beef, Chicken & Vegetables in Gravy; Home-style Tender Slices with Real Beef,

23 Chicken & Vegetables in Gravy; Bistro Tender Cuts with Real Beef & Vegetables in Gravy;

24 Home-style Meatballs & Pasta Dinner with Real Beef in Tomato Sauce; Chef’s Choice Bistro

25 Tender Cuts with Real Turkey, Bacon & Vegetables in Gravy; and American Grill Burger Dinner

26

27

28                                         -1-     Lead Case No. 4:18-cv-00861-JSW
                          THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1 with Real Bacon & Cheese Bits in Gravy (the “Contaminated Dog Foods”).1 The Contaminated

 2 Dog Foods contain pentobarbital, a barbiturate drug used as a sedative and anesthetic for animals,

 3 rendering it adulterated under relevant federal and state law. Pentobarbital is now most commonly

 4 used for euthanizing animals.

 5          3.       Pentobarbital is a Class II controlled substance, and there is no safe or set level for

 6 pentobarbital in pet food. If it is present, the food is adulterated.2 The ingestion of pentobarbital

 7 by your pet can lead to adverse health issues, including:

 8                  Tyalism (salivation)
 9
                    Emesis (vomiting)
                    Stool changes (soft to liquid stools, blood, mucus, urgency, explosive nature, etc.)
10                  Hyporexia (decreased appetite)
11                  Lethargy/depression
                    Neurologic abnormalities (tremor, seizure, vocalization, unusual eye movements)
12                  Ataxia (difficulty walking)
13                  Collapse
                    Coma
14
                    Death3
15          4.       Despite laws governing pet foods and providing government oversight, “[p]et food
16 manufacturers are responsible for taking appropriate steps to ensure that the food they produce is

17 safe for consumption and properly labeled” including “verify[ing] the identity and safety of the

18 ingredients they receive from suppliers.”4

19          5.       “It is not acceptable to use animals euthanized with a chemical substance in pet or
20 other animal foods.… The detection of pentobarbital in pet food renders the product adulterated.

21

22   1
       Discovery may reveal additional products that also contain pentobarbital and Plaintiffs reserve
     the right to include any such products in this action.
23   2
       http://www.fda.gov/AnimalVeterinary/SafetyHealth/ProductSafetyInformation/ucm544348.htm
24   3
       The Honest Kitchen, “Pentobarbital—What Is It, How It Entered the Pet Food Supply Chain, and
     What You Can Do to Protect Your Canines & Felines” (Mar. 1, 2017), available at
25   https://www.thehonestkitchen.com/blog/pentobarbital-entered-pet-food-supply-chain-can-
     protect-pet/
26   4
       https://www.fda.gov/AnimalVeterinary/SafetyHealth/ProductSafetyInformation/ucm544348.
27   htm (last visited Apr. 27, 2018)

28                                          -2-     Lead Case No. 4:18-cv-00861-JSW
                           THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1 It is the responsibility of the manufacturer to take the appropriate steps to ensure that the food they

 2 produce is safe for consumption and properly labeled.”5

 3             6.    Pentobarbital residue from euthanized animals will continue to be present in pet

 4 food, even if it is rendered or canned at a high temperature or pressure.6

 5             7.    Pentobarbital is routinely used to euthanize animals, and the most likely way it

 6 could get into dog food would be through rendered animal products. Rendered products come

 7 from a process that converts animal tissues to feed ingredients, which may include animals that

 8 were euthanized, decomposed, or diseased. Pentobarbital from euthanized animals survives the

 9 rendering process and could be present in the rendered feed ingredients used in pet food.

10             8.    It is not acceptable to use animals euthanized with a chemical substance in pet food,

11 and the detection of pentobarbital in pet food renders the product adulterated.

12             9.    Historically, the FDA has not aggressively taken action under section 342(a)(1) or

13 (5) of the Food, Drug, and Cosmetics Act, 21 U.S.C. § 301, et seq. (“FDCA”), against the pet food

14 companies that it found to have used non-slaughtered animals and sold pet food containing

15 pentobarbital. Therefore, manufacturers in the pet food industry, including Defendant, have

16 continued their illegal practice of using non-slaughtered animals that may contain poisonous

17 substances, like pentobarbital, in their pet foods.

18             10.   It was recently revealed that Defendant was knowingly, recklessly and/or

19 negligently selling Contaminated Dog Foods containing pentobarbital, a substance largely used to

20 euthanize animals.

21             11.   On February 8, 2018, it was reported on WJLA, an ABC network affiliate in

22 Washington, D.C., that an independent investigation determined that the Contaminated Dog Foods

23 contained pentobarbital. The independent investigation utilized two different labs and both

24

25

26   5
         Id.
     6
27       Id.

28                                         -3-     Lead Case No. 4:18-cv-00861-JSW
                          THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1 showed that the Contaminated Dog Foods tested positive for pentobarbital. In fact, it was the only

 2 brand that tested positive for pentobarbital.7

 3             12.   The report further stated that pentobarbital is not used on farm animals and

 4 questioned where the pentobarbital is coming from if it is not from euthanized dogs, cats, or horses.

 5 Defendant did not respond to the specific questions raised and instead stated in a press release:

 6 “We launched and are conducting a thorough investigation, including working closely with our

 7 suppliers, to determine the accuracy of these results and the methodology used.”8

 8   REACTIONS TO THE NONDISCLOSURE AND MATERIALITY OF THE PRESENCE
            OF PENTOBARBITAL IN THE CONTAMINATED DOG FOODS
 9

10             13.   Shortly after the public exposure of the fact that the Contaminated Dog Foods

11 contained levels of pentobarbital, Defendant issued a statement assuring consumers, including

12 Plaintiffs and the proposed Classes, that it was “confident in the safety of our products and do not

13 believe you [a consumer] need to take any action at this time.” Exhibit A at 1.

14             14.   In this same statement, Defendant admitted that pentobarbital is “not something

15 that is added to pet food. However, it could unintentionally be in raw materials provided by a

16 supplier. We regularly audit our suppliers and have assurances from them about the quality and

17 specifications of the materials they supply us. Raw materials that include pentobarbital do not

18 meet our specifications.” Exhibit A at 2.

19             15.   However, Defendant later officially withdrew certain products from the

20 marketplace and altered this press release by removing the statements. Exhibit B.

21             16.   Defendant further altered the press release by removing its statement that it follows

22 the American Association Feed Official (AAFCO) standards. Compare Exhibit A at 2 and Exhibit

23 B at 2.

24

25

26   7
        http://wjla.com/features/7-on-your-side/fda-to-investigate-after-abc7-exposes-euthanasia-drug-
     in-dog-food
27   8
         Id.
28                                         -4-     Lead Case No. 4:18-cv-00861-JSW
                          THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1              17.   The same press release also deleted Defendant’s previous representation that it was

 2 not associated with the Evanger’s Brand, a dog food Company that recalled adulterated dog food

 3 based on the presence of pentobarbital in early 2017. Contrast Exhibit A and Exhibit B.

 4              18.   These changes to the press release suggest that Defendant knew the Contaminated

 5 Dog Foods contained pentobarbital.

 6              19.   Within days of the public revelation that the Contaminated Dog Foods contain

 7 pentobarbital, Defendant voluntarily withdrew twenty-seven products, including the Contaminated

 8 Dog Foods. The voluntary withdrawal included the additional brands of Kibbles ‘n Bits®, Skippy,

 9 and Ol’ Roy.

10              20.   On February 16, 2018, the FDA issued an alert to consumers addressing the

11 voluntarily withdrawal of certain products by Defendant. In this alert, the FDA states: “The FDA’s

12 preliminary evaluation of the testing results of Gravy Train samples indicates that the low level of

13 pentobarbital present in the withdrawn products is unlikely to pose a health risk to pets. However,

14 pentobarbital should never be present in pet food and products containing any amount of

15 pentobarbital are considered to be adulterated.”9

16              21.   The FDA alert further states: “Pentobarbital is a barbiturate drug that is most

17 commonly used in animals as a sedative, anesthetic, or for euthanasia. The FDA’s preliminary

18 evaluation of the testing results of Gravy Train samples indicates that the low level of pentobarbital

19 present in the withdrawn products is unlikely to pose a health risk to pets. However, any detection

20 of pentobarbital in pet food is a violation of the Federal Food, Drug, and Cosmetic Act—simply

21 put, pentobarbital should not be in pet food. The FDA is investigating to learn the potential source

22 and route of the contamination.”10

23              22.   Defendant issued a press release on February 23, 2018, stating that it identified the

24 source of the pentobarbital through “[t]esting done by scientists at an independent, third-party

25

26
     9
27       https://www.fda.gov/animalveterinary/newsevents/ucm597135.htm
     10
          Id.
28                                          -5-     Lead Case No. 4:18-cv-00861-JSW
                           THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1 microbiology laboratory.” Defendant stated that the testing found “a single ingredient (beef fat)

 2 was the source of the contamination.” Exhibit C.

 3          23.     Defendant did not identify what exactly was tested—whether it was cans of the

 4 food pulled from the shelves, cans shipped directly from the manufacturing plant, and/or isolated

 5 samples of beef fat from the supplier. Defendant did claim the tested beef fat was sourced from

 6 cattle from the United States. However, Defendant has offered no information about how it

 7 identified this particular ingredient or whether it tested any other ingredients included in the

 8 recalled pet foods. See Exhibit C. Additionally, beef fat is not an ingredient listed on the label of

 9 any of the Contaminated Dog Foods.11

10          24.     Defendant also did not specify what animals they tested the Contaminated Dog

11 Foods for beyond cattle. When doing DNA testing, it must be determined beforehand what species

12 will be looked for (i.e. dog, cat, cattle, horse, etc.). Defendant has not disclosed whether its testing

13 looked for dog, cat, or horse DNA.

14          25.     In the February 23, 2018, press release, Defendant admitted that the “presence [of

15 pentobarbital] at any level is not acceptable and is not up to our quality standards.” Exhibit C.

16          26.     Defendant updated this statement on March 2, 2018, now claiming that the

17 laboratory tests confirm the contaminated animal fat was “from cow, pig and chicken and no other

18 animal of the nine types tested.” Once again, Defendant did not identify what types of animals

19 were included in that testing. Exhibit D.

20          27.     Defendant has yet to disclose the name of the manufacturing plant and/or supplier

21 that it references as the suspected source of the contaminated raw materials containing

22 pentobarbital.

23          28.     On March 2, 2018, Defendant further changed its statements regarding the “source

24 of contamination.” The type of animal fats the Defendant now claims are the sources of

25 pentobarbital in the Contaminated Dog Foods was expanded to include pig and chicken fat and

26
     11
27     http://wjla.com/features/7-on-your-side/fda-investigation-continues-into-dog-food-
     contaminated-with-euthanasia-drug
28                                         -6-     Lead Case No. 4:18-cv-00861-JSW
                          THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1 “no other animal of the nine types tested.” However, Defendant has still failed to disclose the nine

 2 sources tested.

 3              29.   In addition, Defendant further edited its February 23, 2018, press release by

 4 changing from a “voluntary withdrawal” of the specific products to a “class III recall.”12

 5              30.   On March 2, 2018, the FDA formally issued a recall for the Contaminated Dog

 6 Foods “based … on a test by [Defendant] confirming the presence of pentobarbital in the tallow

 7 ingredient used in the affected products.”13 The FDA is continuing to investigate the Contaminated

 8 Dog Foods.

 9              31.   Consumers have also reacted to the news of Defendant allowing its products to be

10 sold with no disclosure of the inclusion of pentobarbital or reference that its products are tested to

11 ensure that they are not adulterated. Indeed, social media comments highlight that a reasonable

12 consumer, like Plaintiffs and the Classes, had no idea that they may be feeding their beloved pet

13 adulterated food and it is something they believe should have been disclosed to the public.

14          THE STAGGERING REALITY OF THE EXTENT OF THE CONTAMINATION
             COULD HAVE BEEN PREVENTED IF DEFENDANT FOLLOWED ITS OWN
15                    TOUTED QUALITY AND SUPPLIER STANDARDS
16              32.   In the end, over ninety million cans of food manufactured and distributed by

17 Defendant were recalled because of the inclusion of pentobarbital.

18              33.   Moreover, the testing results showed alarmingly high levels of pentobarbital in the

19 tallow. Specifically, the current supply tested showed levels ranging from 801 ppb to 852 ppb,

20 and the retained sample from 2017 contained pentobarbital at the level of 529 ppb.

21              34.   Despite this, Defendant has publicly represented that the testing showed “extremely

22 low levels of pentobarbital,” but claimed such levels “do not pose a threat to pet safety.” Defendant

23 has failed to disclose or acknowledge the testing results that showed the high levels of

24 pentobarbital in the tallow.

25

26
     12
          Id.
27   13
          https://www.fda.gov/AnimalVeterinary/NewsEvents/ucm597135.htm
28                                          -7-     Lead Case No. 4:18-cv-00861-JSW
                           THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1             35.    Indeed, Defendant has known of the FDA’s zero tolerance stance with respect to

 2 pentobarbital contamination since at least May 2017. This position was fortified when the FDA

 3 told Defendant that its “cooperation in this matter is important to the protection of the general

 4 public” and formally advised Defendant that a recall was necessary based on the “finding of

 5 pentobarbital in tallow used as an ingredient.”

 6             36.    Defendant claims that the source of contaminated tallow comes from one

 7 supplier—JBS USA Holdings, Inc. (a subsidiary of JBS S.A.) and its rendering facility MOPAC

 8 located in eastern Pennsylvania (collectively, “JBS”).

 9             37.    JBS knowingly works with meat by-product recycling, including animal by-

10 products not suitable for human consumption. In fact, it is publicly disclosed that MOPAC has

11 accepted euthanized horses. Exhibit E.14

12             38.    Moreover, JBS has been plagued by investigations, recalls, and other red flag

13 situations that should have alerted Defendant it needs to confirm the safety, quality, and reputation

14 of JBS and the products purchased from JBS for inclusion in the Contaminated Dog Foods.

15             39.    Indeed, examples of such red flags are:

16            June 2009 – In response to an E. coli outbreak that sickened at least 23 people, JBS Swift
               Beef Company, a Colorado firm, recalled 421,280 pounds of beef products that may have
17             been contaminated with E. coli O157:H7.
18            September 2010 – The JBS unit was forced to undertake a third recall, this one for 258,000
               pounds of cooked beef products.
19
              June 2013 – JBS Swift, Tyson Fresh Meat, Beef Products Inc. and several other companies
20             blamed for the 2010 death of a Minnesota man due to E. coli poisoning in a lawsuit filed
               on January 8, 2013.
21
              August 2015 – Inhumane treatment in the handling and/or slaughtering of animals was
22             cited in Quarter 2 at three out of four large-volume plants where USDA meat inspectors
               started administrative actions, either now taken or pending, that often end with short
23             suspensions. The nation’s top meat producers—Cargill Meat Solutions, JBS, and Tyson
               Fresh Meats Inc.—own and operate seven of those large plants, where employment tops
24             500 and production levels put them among the elite high volume plants.
25            April 2017 – Health authorities in Europe, China, and Brazil all temporarily pulled beef
               from the Brazilian meat giant JBS off of grocery store shelves, in response to evidence that
26

27
     14
          http://www.saveamericashorses.net/slaughter/parender.htm
28                                                  -8-          Lead Case No. 4:18-cv-00861-JSW
                          THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
              the company was involved in a massive corruption scandal to export rotten and
 1            contaminated meat.
 2           August 2017 – JBS USA, Inc. recalled 4,922 pounds of ground beef products produced at
              its Lenoir, NC facility because they may be contaminated with extraneous materials,
 3            according to the U.S. Department of Agriculture’s Food Safety and Inspection Service.
 4
              40.    Moreover, a Warning Letter to JBS dated April 23, 2019, concluded that JBS
 5
     “failed to identify and exclude raw materials and ingredients containing pentobarbital” prior to
 6
     March 2018. That same investigation concluded that tallow samples produced by JBS in 2017 and
 7
     2018 tested positive for pentobarbital and a government agency has since determined that JBS
 8
     continued accepting “dead stock” until July 2018.
 9
              41.    Yet Defendant chose to utilize JBS as a supplier even though it maintains that it
10
     keeps rigorous quality and supplier standards from “start to finish” and performs three-tier auditing
11
     that includes third party auditors, to ensure pure ingredients and fair labor are used in its products,
12
     including the Contaminated Dog Foods. Given this rigorous auditing process, Defendant knew or
13
     recklessly chose to ignore that the Contaminated Dog Foods were adulterated pet food as it retained
14
     samples of the tallow that should have been tested based on the claimed practices and standards
15
     by Defendant and the public knowledge that JBS has accepted euthanized horses.15
16
              42.    Defendant also knew the real risk that pentobarbital may appear in the
17
     Contaminated Dog Foods if the manufacturing and sourcing of rendered ingredients were not
18
     properly monitored. Defendant’s products are at risk of pentobarbital contamination due to the
19
     use of products containing rendered ingredients, such as animal fat and bone meal, which have
20
     repeatedly caused pentobarbital outbreaks over the years. Indeed, this is not the first time that the
21
     Gravy Train or Kibbles ‘n Bits® lines of food have been determined to include pentobarbital: “Back
22
     in 2001, analyses by the FDA found residue of the sedative in popular brands like Nutro, Gravy
23
     Train, and Kibbles ‘n Bits.”16
24

25

26   15
     http://www.bigheartpet.com/assets/CR-Policy.pdf
     16
27   https://www.care2.com/causes/fda-says-pet-food-company-cannot-donate-recalled-products-to-
   shelter.html
28                                              -9-        Lead Case No. 4:18-cv-00861-JSW
                       THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1          43.

 2

 3

 4          44.   However, Defendant refused to take the adequate steps to prevent pentobarbital

 5 contamination from rendered ingredients. Following the Evanger’s recall in February 2017,

 6 Defendant

 7

 8

 9

10

11          45.

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26          46.

27

28                                     - 10 -   Lead Case No. 4:18-cv-00861-JSW
                       THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1

 2

 3          47.

 4

 5

 6

 7

 8                                                     After yet another recall in 2018 for unrelated

 9 problems with Defendant’s treats,

10

11

12

13          48.    Moreover, Defendant’s Corporate Responsibility Policy says the top priority is the

14 “safety and quality” of its products: 17

15

16

17

18

19

20

21          49.    In this same document, Defendant claims that it has a “rigorous supplier approval

22 process” and only purchases ingredients from “reputable suppliers.” And Defendant goes further

23 to declare, that once a supplier is approved, “a comprehensive testing program is in place to assess

24

25

26   17
     Big Heart Pet Brands, Corporate Responsibility Policy,” http://www.bigheartpet.com/
27 assets/CR-Policy.pdf

28                                       - 11 -   Lead Case No. 4:18-cv-00861-JSW
                         THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1 the safety and quality of the ingredients upon receipt. This includes a combination of laboratory

 2 analysis and physical inspection of the ingredients.”18

 3          50.    Here, Defendant admittedly retained samples of the tallow from JBS. These same

 4 samples showed the alarmingly high levels of pentobarbital once tested in response to the

 5 independent investigation by WJLA.            Thus, Defendant either knowingly included the

 6 contaminated tallow as an ingredient in its dog food products or failed to test the tallow for

 7 pentobarbital and purposefully ignored the publicly touted testing program it has implemented “to

 8 assess the safety of quality of the ingredients” in manufacturing the Contaminated Dog Foods.

 9          51.    Finally, Defendant highlights the strict oversight it supposedly applies across all its

10 brands, including Gravy Train and Kibbles ‘n Bits®, to ensure high quality products “from start to

11 finish, inside and out:”19

12

13

14

15

16

17

18

19          52.    Following the discovery of pentobarbital in the Contaminated Dog Foods,

20 Defendant’s own actions show the misleading representations concerning its supposed rigorous

21 and strict quality control.    Specifically, and only after it was notified of the presence of

22 pentobarbital in the Contaminated Dog Foods, Defendant scrambled to verify the animal origins

23 of its raw material suppliers and to confirm their procedures for excluding chemically euthanized

24 animals from the “raw material stream.” Further, Defendant only recently started testing “all of

25
     18
     Id.
26   19
     Big Heart Pet Brands, “Corporate Responsibility Summary 2014,” http://www.bigheartpet.
27 com/assets/CorporateResponsibilitySummaryBrochure2014.pdf

28                                       - 12 -   Lead Case No. 4:18-cv-00861-JSW
                         THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1 [its] products for the presence of pentobarbital as a new quality assurance protocol.” Defendant

 2 acknowledged the lack of proper quality control and oversight by stating: “In addition, we are

 3 enhancing our sourcing and supplier oversight procedures to ensure this does not occur again.”20

 4 However, these generic statements about a “new quality assurance protocol” are dubious given

 5 Defendant’s prior disregard for the risk of pentobarbital and continued use of rendered

 6 ingredients.21

 7            53.    Currently, consumers are in the dark regarding whether Defendant is adequately

 8 screening its product for pentobarbital moving forward. While some of the Plaintiffs desire to

 9 purchase Defendant’s products in the future, they lack the necessary information on Defendant’s

10 pentobarbital testing, such as the scheduled frequency of pentobarbital testing on the finished

11 product or rendered ingredients, to know if Defendant’s products are no longer at risk for

12 pentobarbital. In addition, Defendant is not under any legal obligation to continue pentobarbital

13 testing and could fail to meet its testing schedule without consequence, leaving consumers once

14 again susceptible to purchasing products adulterated with pentobarbital. Absent a court order

15 enjoining Defendant to test for pentobarbital and to disclose on its label that it tests its products to

16 ensure that they is not adulterated, consumers will have no meaningful way of knowing if

17 Defendant’s products are actually free of adulteration from pentobarbital.

18            54.    Finally, a recent development shows that Defendant’s promise of “enhancing [its]
19 sourcing and supplier oversight procedures” is not sufficient to ensure the safety of its products.

20 Specifically, Defendant just announced a recall for its cat food on December 5, 2019 due to “health

21 concerns” that mirror those that result from ingestion of pentobarbital. Although the recall notice

22 fails to disclose what ingredient created the health concerns, Defendant does admit that the cat

23 food “does not meet the Company’s quality and safety standards.”22

24
     20
25        http://www.gravytraindog.com/information
     21
26      Many of Defendant’s Contaminated Dog Foods still contain “steamed bone meal” and “animal
     fat,” according to its current labeling. https://www.kibblesnbits.com/products/wet-varieties
     22
27     https://www.fda.gov/safety/recalls-market-withdrawals-safety-alerts/j-m-smucker-
     company-issues-voluntary-recall-specific-lots-special-kittyr-wet-canned-cat-food-due
28                                         - 13 -   Lead Case No. 4:18-cv-00861-JSW
                           THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
      DEFENDANT NEGLIGENTLY, RECKLESSLY, AND/OR KNOWINGLY MISLEADS
 1      CONSUMERS THROUGH ITS REPRESENTATIONS, PACKAGING, LABELS,
 2       STATEMENTS, WARRANTIES, AND SELLING OF THE CONTAMINATED
                       DOG FOODS AS UNADULTERATED
 3

 4          55.    Defendant formulates, develops, manufactures, labels, distributes, markets,

 5 advertises, and sells its extensive lines of the Contaminated Dog Food products in California and

 6 across the United States.

 7          56.    Defendant negligently, recklessly, and/or knowingly falsely advertises that the

 8 Contaminated Dog Foods are healthy and provide complete nutrition and quality while omitting

 9 they are adulterated with pentobarbital.

10          57.    Defendant wrongfully advertised and sold the Contaminated Dog Foods without

11 any label or warning indicating to consumers that these products contained any level of

12 pentobarbital or that Defendant utilized animals that have been euthanized as a protein or meat by-

13 product source.

14          58.    Defendant also wrongfully advertised and sold the Contaminated Dog Foods as

15 complete nutrition, quality, and healthy despite the presence of pentobarbital.

16          59.    Instead, the advertising and labels intentionally omit any reference to the food being

17 adulterated:

18

19

20

21

22

23

24

25

26

27

28                                       - 14 -   Lead Case No. 4:18-cv-00861-JSW
                         THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1             60.     Defendant claims that the Contaminated Dog Foods are “100 percent complete and

 2 balanced nutrition,” but fails to mention that the Contaminated Dog Foods are in fact adulterated

 3 and contain pentobarbital.23

 4

 5

 6

 7

 8

 9

10

11

12
               61.     Defendant’s omissions are material, false, misleading, and reasonably likely to
13
     deceive the public. This is especially true in light of the long-standing campaign by Defendant to
14
     market all its products, including the Contaminated Dog Foods as “providing safe, healthy, and
15
     high-quality food” with “the purest ingredients.”24
16
               62.     Defendant’s advertising campaign is false, misleading, and/or deceptive by using
17
     these descriptions, promises, and representations because there was no label or warning indicating
18
     to consumers that these products contained any level of pentobarbital or that Defendant utilized
19
     euthanized animals as a protein or meat by-product source. Defendant’s statements, partial
20
     disclosures, and omissions are false, misleading, and crafted to deceive the public as they create
21
     an image that the Contaminated Dog Foods are healthy, safe, have only pure ingredients and are
22
     manufactured under rigorous standards.
23
               63.     Defendant chose to advertise, label, and market its products, including the
24
     Contaminated Dog Foods, as pure, high quality, healthy and safe for dogs to ingest without
25

26   23
       Walmart, Gravy Train T-Bone Flavor Wet Dog Food, https://www.walmart.com/ip/Gravy-
     Train-T-Bone-Flavor-Wet-Dog-Food-13-2-Oz/44465093#read-more
27   24
          Big Heart Pet Brands, “Pets,” http://www.bigheartpet.com/corporate-responsibility/pets.aspx
28                                          - 15 -   Lead Case No. 4:18-cv-00861-JSW
                            THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1 disclosing that the Contaminated Dog Foods were adulterated and contained pentobarbital. The

 2 Contaminated Dog Foods are available at numerous retail and online outlets.

 3            64.    In fact, Defendant made affirmative misleading representations that its products,

 4 including the Contaminated Dog Foods, were not adulterated or would contain any controlled

 5 substance, including pentobarbital. Specifically, Defendant promises to its consumers that all

 6 products meet USDA and FDA standards. 25

 7            65.    This is untrue because the Contaminated Dog Foods are adulterated, which is not

 8 proper under state and federal laws and regulations. Specifically, under the FDCA, a food is

 9 adulterated if it “bears or contains any poisonous or deleterious substance which may render it

10 injurious to health.” 21 U.S.C. § 342. Under California law, pet food is considered adulterated if

11 “it bears or contains any poisonous or deleterious substance that may render it injurious to health”

12 or “if damage or inferiority has been concealed in any manner.” Cal. Health & Safety Code §

13 113090(a), (h). California’s statute also provides that pet food ingredients “of animal or poultry

14 origin shall be only from animals or poultry slaughtered or processed in an approved or licensed

15 establishment…. Animal or poultry classified as ‘deads’ are prohibited.” Cal. Health & Safety

16 Code § 113035. Other relevant states likewise prohibit the sale of adulterated pet food. Ohio Rev.

17 Code Ann. § 923.41, et seq.; Ala. Code § 2-21-23; Fla. Stat. § 500.10; Ga. Code Ann. § 2-13-11;

18 505 Ill. Comp. Stat. Ann. 30/11.1; N.Y. Agric. & Mkts. Law § 199-A; Tex. Agric. Code Ann. §

19 141.002, et seq.; Tenn. Code Ann. § 44-6-103, et seq.; W. Va. Code § 19-14-10, et seq.

20            66.    The Contaminated Dog Foods are widely advertised.

21            67.     Defendant’s webpage and adopted corporate policies repeatedly make the false,

22 misleading, and/or deceptive statements, described above, about the Contaminated Dog Foods

23 without any mention of pentobarbital or that Defendant utilized euthanized animals as a protein or

24 meat by-product source.

25

26

27   25
          http://www.bigheartpet.com/assets/CR-Policy.pdf
28                                         - 16 -   Lead Case No. 4:18-cv-00861-JSW
                           THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1          68.     As a result of Defendant’s omissions and misrepresentations, a reasonable

 2 consumer would have no reason to suspect the presence of pentobarbital without conducting his

 3 or her own scientific tests, or reviewing third-party scientific testing of these products.

 4          69.     Consumers have increasingly become more aware and cautious about the

 5 nutritional value and ingredients in the pet food they choose to purchase.

 6          70.     Additionally, Defendant knew that a consumer would be feeding the Contaminated

 7 Dog Foods multiple times each day to his or her dog, leading to repeated exposure of the

 8 barbiturate to the dog(s).

 9          71.     A reasonable consumer, such as Plaintiffs and other members of the Classes would

10 have no reason to expect and anticipate that the Contaminated Dog Foods are made up of anything

11 other than pure ingredients from reputable suppliers or that quality and safety is not the top priority,

12 as promised by Defendant.          Defendant’s non-disclosure and concealment of any level of

13 pentobarbital or utilization of euthanized animals as a protein or meat by-product source in the

14 Contaminated Dog Foods coupled with partial disclosures and/or misrepresentations that the food

15 is pure, quality, healthy, and safe by Defendant is intended to and does, in fact, cause consumers

16 to purchase a product they would not have bought at all if the true quality and ingredients were

17 disclosed. As a result of these false statements, omissions, and concealment, Defendant has

18 generated substantial sales of the Contaminated Dog Foods.

19          72.     Plaintiffs bring this action individually and on behalf of all other similarly situated

20 consumers within the United States who purchased the Contaminated Dog Foods, in order to cause

21 the disclosure of the inclusion of pentobarbital and/or the utilization of euthanized animals as a

22 protein or meat by-product source in the Contaminated Dog Foods, to correct the false and

23 misleading perception Defendant has created in the minds of consumers that the Contaminated

24 Dog Foods are high quality, safe, and healthy, and to obtain redress for those who have purchased

25 the Contaminated Dog Foods.

26

27

28                                        - 17 -   Lead Case No. 4:18-cv-00861-JSW
                          THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
          CONSUMERS WERE ABLE TO PURCHASE THE RECALLED CONTAMINATED
 1         DOG FOODS FOR MONTHS AND A RECENT RECALL SHOWS INADEQUATE
 2                   QUALITY CONTROL PROCEDURES STILL EXIST

 3            73.    Defendant has represented that “[t]here is nothing more important than ensuring pet
 4 parents can continue to feel confident they are making the best decision for their pets when they

 5 choose our brand” and that it voluntarily withdrew all dog food products that are subject to the

 6 recall.

 7            74.    Likewise, the FDA has informed the public that Defendant was “withdrawing all
 8 lots of these [the Contaminated Dog Foods] that were manufactured from 2016 through the

 9 present.”26

10            75.    Yet, months after the recall, consumers were still able to purchase the Contaminated
11 Dog Foods from stores and online merchants. Thus, consumers who are unaware of the recall are

12 able to purchase the Contaminated Dog Foods without receiving any notice that the dog food has

13 been recalled or is adulterated at the time of purchase. Moreover, consumers who have relied on

14 the affirmative statements by Defendant that the Contaminated Dog Foods are no longer on the

15 shelves or available to purchase online have been misled into purchasing the Contaminated Dog

16 Foods. Indeed, upon information and belief, consumers were still able to purchase certain lines of

17 the Contaminated Dog Foods up to June 1, 2018, on a Big-Box store’s website.

18            76.    Moreover, Defendant’s recent announcement that it had to recall cat food due to
19 health concerns created by an ingredient that “does not meet the Company’s quality and safety

20 standards” shows its claimed improvements to quality assurance issues are insufficient, including

21 the testing for pentobarbital and “enhancing [its] sourcing and supplier oversight procedures” is

22 not sufficient to ensure the safety of its products”27

23                                    JURISDICTION AND VENUE
24            77.    This Court has original jurisdiction over all causes of action asserted herein under
25 the Class Action Fairness Act, 28 U.S.C. § 1332(d)(2), because the matter in controversy exceeds

26   26
          https://www.fda.gov/animalveterinary/newsevents/ucm597135.htm
27
     27
          https://www.gravytraindog.com/information
28                                        - 18 -   Lead Case No. 4:18-cv-00861-JSW
                          THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1 the sum or value of $5,000,000 exclusive of interest and costs and more than two-thirds of the

 2 Classes reside in states other than the states in which Defendant is a citizen and in which this case

 3 is filed, and none of the exemptions to jurisdiction under 28 U.S.C. § 1332(d) apply.

 4          78.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391, because Plaintiffs

 5 suffered injury as a result of Defendant’s acts in this district, many of the acts and transactions

 6 giving rise to this action occurred in this district, Defendant conducts substantial business in this

 7 district, Defendant has intentionally availed itself of the laws and markets of this district, and

 8 Defendant is subject to personal jurisdiction in this district.

 9                                 INTRADISTRICT ASSIGNMENT

10          79.     A substantial portion of the transactions and wrongdoings which gave rise to the

11 claims in this action occurred in the County of Marin, and as such, this action is properly assigned

12 to the San Francisco division of this Court.

13                                            THE PARTIES

14          80.     Plaintiff Thomas Roupe (“Plaintiff Roupe”) is, and at all times relevant hereto has

15 been, a citizen of the State of Georgia. Plaintiff Roupe purchased certain lines of the Contaminated

16 Dog Foods (including Gravy Train Chunks in Gravy with Beef Chunks and Gravy Train Chunks

17 in Gravy with Turkey Chunks) and fed the Contaminated Dog Foods to his two-year old dog,

18 Prince. Plaintiff Roupe believed the Gravy Train foods he fed his dog were safe and healthy, and

19 trusted in Defendant’s representations about the safety of its products when purchasing the

20 Contaminated Dog Foods.

21          81.     Plaintiff Roupe has been purchasing the Contaminated Dog Foods since

22 approximately March 2016, and his last purchase was on approximately February 16, 2018.

23 Plaintiff Roupe relied upon the “100 percent complete and balanced nutrition” claim when

24 purchasing the Contaminated Dog Foods. Plaintiff Roupe no longer purchases the Contaminated

25 Dog Foods after learning of the presence of pentobarbital. Plaintiff Roupe primarily purchased

26 the Contaminated Dog Foods from his local Walmart and Piggly Wiggly. During that time, based

27 on the false and misleading claims, warranties, representations, advertisements, and other

28                                        - 19 -   Lead Case No. 4:18-cv-00861-JSW
                          THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1 marketing by Defendant, Plaintiff Roupe was unaware that the Contaminated Dog Foods contained

 2 any level of pentobarbital, a substance largely used to euthanize animals. Plaintiff Roupe was

 3 injured by purchasing the Contaminated Dog Foods that had no value or de minimis value as they

 4 were adulterated.

 5          82.    As the result of Defendant’s deceptive and negligent conduct alleged herein,

 6 Plaintiff Roupe was injured when he purchased the Contaminated Dog Foods, which did not

 7 deliver what Defendant promised and had no value or de minimis value as they were adulterated.

 8 Plaintiff Roupe was further injured as he did business with a company he would not have if he

 9 knew that the Contaminated Dog Foods contained any level of pentobarbital or that Defendant

10 utilized euthanized animals as a protein source. He purchased the adulterated Contaminated Dog

11 Foods on the assumption that the labeling of the Contaminated Dog Foods was accurate and that

12 it was unadulterated, pure, high quality, healthy, and safe for dogs to ingest and did not include

13 euthanized animals as a protein source.          Further, should Plaintiff Roupe encounter the

14 Contaminated Dog Foods in the future, he could not rely on the truthfulness of the packaging,

15 absent corrective changes to the packaging and advertising of the Contaminated Dog Foods.

16          83.    Plaintiff Neil Sebastiano (“Plaintiff Sebastiano”) is, and at all times relevant hereto

17 has been, a citizen of the State of Florida. Plaintiff Sebastiano purchased certain lines of the

18 Contaminated Dog Foods (including Gravy Train Chunks in Gravy with Beef Chunks and Gravy

19 Train Strips in Gravy with Beef Strips) and fed the Contaminated Dog Foods to his dog, Samson,

20 a rottweiler-shepherd mix. Plaintiff Sebastiano trusted Defendant’s representations about the

21 safety and quality of its products when he purchased the Contaminated Dog Foods. Plaintiff

22 Sebastiano relied upon the “100 percent complete and balanced nutrition” claim when purchasing

23 the Contaminated Dog Foods.

24          84.    Beginning in approximately June 2015, Plaintiff Sebastiano generally purchased

25 ten-twelve cans of the Contaminated Dog Foods each month from his local Walmart in Spring

26 Hill, Florida. His last purchase was approximately November 1, 2017. In August 2017, Plaintiff

27 Sebastiano’s dog became weak and confused, began vomiting, had blood in his stool, lost weight,

28                                       - 20 -   Lead Case No. 4:18-cv-00861-JSW
                         THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1 no longer wanted to eat, and had trouble standing and walking. At only seven and a half years old,

 2 Samson died, on December 4, 2017.

 3          85.     During the time Plaintiff Sebastiano purchased the Contaminated Dog Foods, and

 4 because of the false and misleading claims, warranties, representations, advertisements, and other

 5 marketing by Defendant, Plaintiff Sebastiano was unaware that the Contaminated Dog Foods

 6 contained any level of pentobarbital, a substance largely used to euthanize animals. Plaintiff

 7 Sebastiano was injured by purchasing the Contaminated Dog Foods that had no value or de minimis

 8 value because they were adulterated.

 9          86.     As the result of Defendant’s deceptive and negligent conduct alleged herein,

10 Plaintiff Sebastiano was injured when he purchased the Contaminated Dog Foods, which did not

11 deliver what Defendant promised and had no value or de minimis value as they were adulterated.

12 Plaintiff Sebastiano was further injured as he did business with a company he would not have if

13 he knew the Contaminated Dog Foods contained any level of pentobarbital or that Defendant

14 utilized euthanized animals as a protein source. He purchased the adulterated Contaminated Dog

15 Foods on the assumption that the labeling of the Contaminated Dog Foods was accurate and that

16 it was unadulterated, pure, high quality, healthy, and safe for dogs to ingest and did not include

17 euthanized animals as a protein source. Further, should Plaintiff Sebastiano encounter the

18 Contaminated Dog Foods in the future, he could not rely on the truthfulness of the packaging,

19 absent corrective changes to the packaging and advertising of the Contaminated Dog Foods.

20          87.     Plaintiff Nancy Sturm (“Plaintiff Sturm”) is, and at all times relevant hereto has

21 been, a citizen of the State of Illinois. Plaintiff Sturm purchased certain lines of the Contaminated

22 Dog Foods (including Gravy Train Chunks in Gravy with Beef Chunks and Gravy Train Chunks

23 in Gravy with Lamb and Rice Chunks) and fed the Contaminated Dog Foods to her six rescue

24 dogs: Angel, a seventeen-year-old boxer/beagle mix; Penny, a ten-year-old terrier mix; Sugar and

25 Boots, who are six-year-old sisters that are black lab and golden retriever mixes; Dottie, a four-

26 year-old Australian shepherd and bluetick coonhound mix; and Maggie a 9 month old mixed breed

27

28                                        - 21 -   Lead Case No. 4:18-cv-00861-JSW
                          THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1 puppy. Plaintiff Sturm considers her rescue dogs to be a part of her family and trusted in Defendant

 2 when purchasing the Contaminated Dog Foods.

 3          88.    Plaintiff Sturm has been purchasing the Contaminated Dog Foods for over five

 4 years and her last purchase was approximately February 1, 2018. Plaintiff Sturm relied upon the

 5 “100 percent complete and balanced nutrition” claim when purchasing the Contaminated Dog

 6 Foods. Plaintiff Sturm no longer purchases the Contaminated Dog Foods after learning of the

 7 inclusion of pentobarbital. Plaintiff Sturm primarily purchased the Contaminated Dog Foods from

 8 her local Walmart. During that time, based on the false and misleading claims, warranties,

 9 representations, advertisements, and other marketing by Defendant, Plaintiff Sturm was unaware

10 that the Contaminated Dog Foods contained any level of pentobarbital, a substance largely used to

11 euthanize animals. Plaintiff Sturm was injured by purchasing the Contaminated Dog Foods that

12 had no value or de minimis value as they were adulterated.

13          89.    As the result of Defendant’s deceptive and negligent conduct alleged herein,

14 Plaintiff Sturm was injured when she purchased the Contaminated Dog Foods, which did not

15 deliver what Defendant promised and had no value or de minimis value as they were adulterated.

16 Plaintiff Sturm was further injured as she did business with a Company she would not have if she

17 knew that the Contaminated Dog Foods contained any level of pentobarbital or that Defendant

18 utilized animals that have been euthanized as a protein source. She purchased the adulterated

19 Contaminated Dog Foods on the assumption that the labeling of the Contaminated Dog Foods was

20 accurate and that it was unadulterated, pure, high quality, healthy and safe for dogs to ingest and

21 did not include euthanized animals as a protein source. Further, should Plaintiff Sturm encounter

22 the Contaminated Dog Foods in the future, she could not rely on the truthfulness of the packaging,

23 absent corrective changes to the packaging and advertising of the Contaminated Dog Foods.

24          90.    Plaintiff Jeremy Wahl (“Plaintiff Wahl”) is, and at all times relevant hereto has

25 been, a citizen of the State of California.       Plaintiff Wahl purchased certain lines of the

26 Contaminated Dog Foods (including Gravy Train Chunks in Gravy with Beef Chunks and Gravy

27 Train with Chicken Chunks) and fed the Contaminated Dog Foods to his nine-year-old

28                                       - 22 -   Lead Case No. 4:18-cv-00861-JSW
                         THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1 Pomeranian-American Eskimo mix, Buddy. Plaintiff Wahl purchased the Contaminated Dog

 2 Foods as supplemental food or as treats for his dog. Plaintiff Wahl believed the Gravy Train foods

 3 he fed his dog were safe and healthy, and trusted in Defendant’s representations about the safety

 4 of its products when purchasing the Contaminated Dog Foods. Plaintiff Wahl relied upon the “100

 5 percent complete and balanced nutrition” claim when purchasing the Contaminated Dog Foods.

 6          91.    Plaintiff Wahl has been purchasing the Contaminated Dog Foods since

 7 approximately March 2014, and his last purchase was in or around February 2018. Plaintiff Wahl

 8 no longer purchases the Contaminated Dog Foods after learning of the presence of pentobarbital.

 9 Typically, Plaintiff Wahl purchased two to four cans of the Contaminated Dog Foods every two

10 weeks. Plaintiff Wahl primarily purchased the Contaminated Dog Foods from his local 99 Cents

11 Only Stores. During that time, based on the false and misleading claims, warranties,

12 representations, advertisements, and other marketing by Defendant, Plaintiff Wahl was unaware

13 that the Contaminated Dog Foods contained any level of pentobarbital, a substance largely used to

14 euthanize animals. Plaintiff Wahl was injured by purchasing the Contaminated Dog Foods that

15 had no value or de minimis value as they were adulterated.

16          92.    As the result of Defendant’s deceptive and negligent conduct alleged herein,

17 Plaintiff Wahl was injured when he purchased the Contaminated Dog Foods, which did not deliver

18 what Defendant promised and had no value or de minimis value as they were adulterated. Plaintiff

19 Wahl was further injured as he did business with a company he would not have if he knew that the

20 Contaminated Dog Foods contained any level of pentobarbital or that Defendant utilized

21 euthanized animals as a protein source. He purchased the adulterated Contaminated Dog Foods

22 on the assumption that the labeling of the Contaminated Dog Foods was accurate and that it was

23 unadulterated, pure, healthy, and safe for dogs to ingest and did not include euthanized animals as

24 a protein source. Further, should Plaintiff Wahl encounter the Contaminated Dog Foods in the

25 future, he could not rely on the truthfulness of the packaging, absent corrective changes to the

26 packaging and advertising of the Contaminated Dog Foods.

27

28                                       - 23 -   Lead Case No. 4:18-cv-00861-JSW
                         THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1          93.    Plaintiff Kathy Williamson (“Plaintiff Williamson”) is, and at all times relevant

 2 hereto has been, a citizen of the State of Ohio. Plaintiff Williamson purchased certain lines of the

 3 Contaminated Dog Foods (including Gravy Train Chunks in Gravy with Beef Chunks and Kibbles

 4 ‘n Bits Bistro Tender Cuts with Real Beef & Vegetables in Gravy) and fed the Contaminated Dog

 5 Foods to her two Great Danes, Nova and Sadie. Sadie passed away on Wednesday, September 7,

 6 2016, and Nova passed away on Sunday, January 22, 2017. Plaintiff Williamson believed the

 7 Gravy Train foods she fed her dogs were safe and healthy, and trusted in Defendant’s

 8 representations about the safety of its products when purchasing the Contaminated Dog Foods.

 9          94.    Plaintiff Williamson has been purchasing the Contaminated Dog Foods since

10 approximately August 2016, and her last purchase was in approximately December 2016. Plaintiff

11 Williamson relied upon the “100 percent complete and balanced nutrition” claim when purchasing

12 the Contaminated Dog Foods. Plaintiff Williamson no longer purchases the Contaminated Dog

13 Foods after learning of the presence of pentobarbital. Plaintiff Williamson primarily purchased

14 the Contaminated Dog Foods from her local Walmart. During that time, based on the false and

15 misleading claims, warranties, representations, advertisements, and other marketing by Defendant,

16 Plaintiff Williamson was unaware that the Contaminated Dog Foods contained any level of

17 pentobarbital, a substance largely used to euthanize animals. Plaintiff Williamson was injured by

18 purchasing the Contaminated Dog Foods that had no value or de minimis value as they were

19 adulterated.

20          95.    As the result of Defendant’s deceptive and negligent conduct alleged herein,

21 Plaintiff Williamson was injured when she purchased the Contaminated Dog Foods, which did not

22 deliver what Defendant promised and had no value or de minimis value as they were adulterated.

23 Plaintiff Williamson was further injured as she did business with a company she would not have

24 if she knew that the Contaminated Dog Foods contained any level of pentobarbital or that

25 Defendant utilized euthanized animals as a protein source.         She purchased the adulterated

26 Contaminated Dog Foods on the assumption that the labeling of the Contaminated Dog Foods was

27 accurate and that it was unadulterated, pure, high quality, healthy, and safe for dogs to ingest and

28                                       - 24 -   Lead Case No. 4:18-cv-00861-JSW
                         THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1 did not include euthanized animals as a protein source. Further, should Plaintiff Williamson

 2 encounter the Contaminated Dog Foods in the future, she could not rely on the truthfulness of the

 3 packaging, absent corrective changes to the packaging and advertising of the Contaminated Dog

 4 Foods.

 5          96.    Plaintiff Norman Todd (“Plaintiff Todd”) is, and at all times relevant hereto has

 6 been, a citizen of the State of Alabama. Plaintiff Todd purchased certain lines of the Contaminated

 7 Dog Foods (including Gravy Train Chunks in Gravy with Beef Chunks) and fed the Contaminated

 8 Dog Foods to his American pit bull, Tito. Tito passed away on November 18, 2017. Plaintiff

 9 Todd believed the Gravy Train foods he fed his dog were safe and healthy, and trusted in

10 Defendant’s representations about the safety of its products when purchasing the Contaminated

11 Dog Foods.

12          97.    Plaintiff Todd has been purchasing the Contaminated Dog Foods since

13 approximately 2008, and his last purchase was in approximately September 2017. Plaintiff Todd

14 relied upon the “100 percent complete and balanced nutrition” claim when purchasing the

15 Contaminated Dog Foods. Plaintiff Todd no longer purchases the Contaminated Dog Foods after

16 learning of the presence of pentobarbital. Plaintiff Todd primarily purchased the Contaminated

17 Dog Foods from Food Outlet in Millbrook, Alabama. During that time, based on the false and

18 misleading claims, warranties, representations, advertisements, and other marketing by Defendant,

19 Plaintiff Todd was unaware that the Contaminated Dog Foods contained any level of pentobarbital,

20 a substance largely used to euthanize animals. Plaintiff Todd was injured by purchasing the

21 Contaminated Dog Foods that had no value or de minimis value as they were adulterated.

22          98.    As the result of Defendant’s deceptive and negligent conduct alleged herein,

23 Plaintiff Todd was injured when he purchased the Contaminated Dog Foods, which did not deliver

24 what Defendant promised and had no value or de minimis value as they were adulterated. Plaintiff

25 Todd was further injured as he did business with a company he would not have if he knew that the

26 Contaminated Dog Foods contained any level of pentobarbital or that Defendant utilized

27 euthanized animals as a protein source. He purchased the adulterated Contaminated Dog Foods

28                                       - 25 -   Lead Case No. 4:18-cv-00861-JSW
                         THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1 on the assumption that the labeling of the Contaminated Dog Foods was accurate and that it was

 2 unadulterated, pure, high quality, healthy, and safe for dogs to ingest and did not include

 3 euthanized animals as a protein source. Further, should Plaintiff Todd encounter the Contaminated

 4 Dog Foods in the future, he could not rely on the truthfulness of the packaging, absent corrective

 5 changes to the packaging and advertising of the Contaminated Dog Foods.

 6          99.    Plaintiff Betty Christian (“Plaintiff Christian”) is, and at all times relevant hereto

 7 has been, a citizen of the State of Tennessee. Plaintiff Christian purchased certain lines of the

 8 Contaminated Dog Foods (including Gravy Train Chunks in Gravy with Chicken Chunks) and fed

 9 the Contaminated Dog Foods to her dogs, Rusty, a 15 year-old Australian Shepherd, and Smokey,

10 a one-year old Catahoula Leopard-Plot mix.               Plaintiff Christian trusted Defendant’s

11 representations about the safety and quality of its products when she purchased the Contaminated

12 Dog Foods.

13          100.   Plaintiff Christian has purchased the Contaminated Dog Foods on a monthly basis

14 for at least 15 years. Plaintiff Christian relied upon the “100 percent complete and balanced

15 nutrition” claim when purchasing the Contaminated Dog Foods. She generally purchased the

16 Contaminated Dog Foods from her local Walmart and Food City.                 Her last purchase was

17 approximately January 4, 2018. In February 2018, Smokey became sick and was unable to move,

18 began vomiting, lost control of her bowels, and was bleeding from her rectum. Plaintiff Christian

19 brought her to the veterinarian, where she stayed for four days before returning home. After a

20 month-long course of medication, Smokey has recovered.

21          101.   During the time Plaintiff Christian purchased the Contaminated Dog Foods, and

22 because of the false and misleading claims, warranties, representations, advertisements, and other

23 marketing by Defendant, she was unaware that the Contaminated Dog Foods contained any level

24 of pentobarbital, a substance largely used to euthanize animals. As the result of Defendant’s

25 deceptive and negligent conduct alleged herein, Plaintiff Christian was injured when she purchased

26 the Contaminated Dog Foods, which did not deliver what Defendant promised and had no value

27 or de minimis value because they were adulterated. Plaintiff Christian was further injured as she

28                                       - 26 -   Lead Case No. 4:18-cv-00861-JSW
                         THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1 did business with a company she would not have if she knew the Contaminated Dog Foods

 2 contained any level of pentobarbital or that Defendant utilized euthanized animals as a protein

 3 source. She purchased the adulterated Contaminated Dog Foods on the assumption that the

 4 labeling of the Contaminated Dog Foods was accurate and that it was unadulterated, pure, high

 5 quality, healthy, and safe for dogs to ingest and did not include euthanized animals as a protein

 6 source. Further, should Plaintiff Christian encounter the Contaminated Dog Foods in the future,

 7 she could not rely on the truthfulness of the packaging, absent corrective changes to the packaging

 8 and advertising of the Contaminated Dog Foods.

 9          102.   Plaintiff Roberta Mayo (“Plaintiff Mayo”) is, and at all times relevant hereto has

10 been, a citizen of the State of Washington. Plaintiff Mayo purchased the Contaminated Dog Foods

11 (including Gravy Train with Chicken Chunks and Gravy Train with Beef Chunks) and fed the

12 Contaminated Dog Foods to her dogs, including Cocheese (a lab mix), Glory B (a chocolate lab

13 mix), and Blade (an Alaskan husky mix). Most recently, Glory B passed away on or around

14 February 2, 2018, two days after she consumed a can of Gravy Train with Chicken Chunks on or

15 around January 31, 2018. On February 5, 2018, Plaintiff Mayo’s cat, Midnight, also passed away

16 after having accidentally ingested some of the Contaminated Dog Food fed to Glory B on January

17 31st. Plaintiff Mayo believed that the Gravy Train foods she fed her dogs were safe, quality

18 products and trusted in Defendant’s representations about the safety of its products when

19 purchasing the Contaminated Dog Foods.

20          103.   Plaintiff Mayo began purchasing the Contaminated Dog Foods on occasion for her

21 dogs in or around February 2015, and her last purchase was on or around January 29, 2018, when

22 she purchased two cans of Gravy Train with Chicken Chunks. Plaintiff Mayo relied upon the “100

23 percent complete and balanced nutrition” claim when purchasing the Contaminated Dog Foods.

24 Plaintiff Mayo no longer purchases the Contaminated Dog Foods after learning of the presence of

25 pentobarbital. Plaintiff Mayo purchased the Contaminated Dog Foods from Safeway in

26 Woodland, Washington; Walmart in Woodland, Washington; and WinCo Foods in Longview,

27 Washington. During that time, based on the false and misleading claims, warranties,

28                                       - 27 -   Lead Case No. 4:18-cv-00861-JSW
                         THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1 representations, advertisements, and other marketing by Defendant, Plaintiff Mayo was unaware

 2 that the Contaminated Dog Foods contained any level of pentobarbital, a substance largely used to

 3 euthanize animals. Plaintiff Mayo was injured by purchasing the Contaminated Dog Foods that

 4 had no value or de minimis value as they were adulterated.

 5          104.   As the result of Defendant’s deceptive and negligent conduct alleged herein,

 6 Plaintiff Mayo was injured when she purchased the Contaminated Dog Foods, which did not

 7 deliver what Defendant promised and had no value or de minimis value as they were adulterated.

 8 Plaintiff Mayo was further injured as she did business with a company she would not have if she

 9 knew that the Contaminated Dog Foods contained any level of pentobarbital or that Defendant

10 utilized euthanized animals as a protein source. She purchased the adulterated Contaminated Dog

11 Foods on the assumption that the labeling of the Contaminated Dog Foods was accurate and that

12 it was unadulterated, pure, healthy, and safe for dogs to ingest and did not include euthanized

13 animals as a protein source. Further, should Plaintiff Mayo encounter the Contaminated Dog

14 Foods in the future, she could not rely on the truthfulness of the packaging, absent corrective

15 changes to the packaging and advertising of the Contaminated Dog Foods.

16          105.   Plaintiff Jack Collins (“Plaintiff Collins”) is, and at all times relevant hereto has

17 been, a citizen of the State of Maryland. Plaintiff Collins purchased the Contaminated Dog Foods

18 (including Gravy Train with Beef Chunks; Kibbles ‘n Bits Chef’s Choice Homestyle Tender Slices

19 with Real Beef, Chicken & Vegetables in Gravy, Kibbles ‘n Bits Chef’s Choice American Grill

20 Burger Dinner with Real Bacon & Cheese Bits in Gravy, and Kibbles ‘n Bits Chef’s Choice Bistro

21 Tender Cuts with Real Beef & Vegetables in Gravy) and fed the Contaminated Dog Foods to his

22 miniature poodle, Duffy. Duffy passed away in February 2018, soon after consuming a can of

23 Gravy Train. Plaintiff Collins believed that the Gravy Train and Kibbles ‘n Bits dog food he fed

24 his dog were safe, quality products and trusted in Defendant’s representations about the safety of

25 its products when purchasing the Contaminated Dog Foods. Plaintiff Collins relied upon the “100

26 percent complete and balanced nutrition” claim when purchasing the Contaminated Dog Foods.

27

28                                       - 28 -   Lead Case No. 4:18-cv-00861-JSW
                         THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1          106.    Plaintiff Collins began purchasing the Contaminated Dog Foods in or around May

 2 2016, and his last purchase was in or around February 2018. Plaintiff purchased a case containing

 3 twelve cans of the Contaminated Dog Foods approximately every two to three weeks. Plaintiff

 4 Collins no longer purchases the Contaminated Dog Foods after learning of the presence of

 5 pentobarbital.    Plaintiff Collins purchased the Contaminated Dog Foods from Walmart in

 6 Waynesboro, Pennsylvania.        During that time, based on the false and misleading claims,

 7 warranties, representations, advertisements, and other marketing by Defendant, Plaintiff Collins

 8 was unaware that the Contaminated Dog Foods contained any level of pentobarbital, a substance

 9 largely used to euthanize animals. Plaintiff Collins was injured by purchasing the Contaminated

10 Dog Foods that had no value or de minimis value as they were adulterated.

11          107.    As the result of Defendant’s deceptive and negligent conduct alleged herein,

12 Plaintiff Collins was injured when he purchased the Contaminated Dog Foods, which did not

13 deliver what Defendant promised and had no value or de minimis value as they were adulterated.

14 Plaintiff Collins was further injured as he did business with a company he would not have if he

15 knew that the Contaminated Dog Foods contained any level of pentobarbital or that Defendant

16 utilized euthanized animals as a protein source. He purchased the adulterated Contaminated Dog

17 Foods on the assumption that the labeling of the Contaminated Dog Foods was accurate and that

18 it was unadulterated, pure, healthy, and safe for dogs to ingest and did not include euthanized

19 animals as a protein source. Further, should Plaintiff Collins encounter the Contaminated Dog

20 Foods in the future, he could not rely on the truthfulness of the packaging, absent corrective

21 changes to the packaging and advertising of the Contaminated Dog Foods.

22          108.    Plaintiff Rosemarie Schirripa (“Plaintiff Schirripa”) is, and at all times relevant

23 hereto has been, a citizen of the state of New York. Plaintiff Schirripa purchased certain lines of

24 the Contaminated Dog Foods (including the variety 12-pack of Kibbles ‘N Bits American Grill

25 Burger Dinner with Real Bacon & Cheese Bits in Gravy and Chef’s Choice Bistro Tender Cuts

26 with Real Turkey, Bacon & Vegetables in Gravy Variety) and fed the Contaminated Dog Foods

27 to her dog, Otto, a seven-year-old miniature schnauzer. Plaintiff Schirripa believed the Kibbles ‘n

28                                       - 29 -   Lead Case No. 4:18-cv-00861-JSW
                         THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1 Bits food she fed her dog were safe and healthy, and trusted in Defendant’s representations about

 2 the safety of its products when purchasing the Contaminated Dog Foods. Plaintiff Schirripa

 3 purchased the Contaminated Dog Food from a Walmart store in Kingston, New York from

 4 approximately January 2017 through April 2017. The purchases were approximately once a

 5 month.       Plaintiff Schirripa began purchasing the Contaminated Dog Foods online from

 6 Walmart.com in May 2017 and last purchased them in October 2017. Plaintiff Schirripa relied

 7 upon the “100 percent complete and balanced nutrition” claim when purchasing the Contaminated

 8 Dog Foods. After learning of the presence of pentobarbital, Plaintiff Schirripa no longer purchases

 9 the Contaminated Dog Foods. Plaintiff Schirripa trusted Defendant’s representations about the

10 safety and quality of its products when she purchased the Contaminated Dog Foods.

11          109.    During the time Plaintiff Schirripa purchased the Contaminated Dog Foods, and

12 because of the false and misleading claims, warranties, representations, advertisements, and other

13 marketing by Defendant, she was unaware that the Contaminated Dog Foods contained any level

14 of pentobarbital, a substance largely used to euthanize animals. As the result of Defendant’s

15 deceptive and negligent conduct alleged herein, Plaintiff Schirripa was injured when she purchased

16 the Contaminated Dog Foods, which did not delivery what Defendant promised and had no value

17 or de minimis value because they were adulterated. Plaintiff Schirripa was further injured as she

18 did business with a company she would not have if she knew the Contaminated Dog Foods

19 contained any level of pentobarbital or that Defendant utilized euthanized animals as a protein

20 source. She purchased the Contaminated Dog Foods on the assumption that the labeling of the

21 Contaminated Dog Foods was accurate and that it was unadulterated, pure, healthy, and safe for

22 dogs to ingest and did not include euthanized animals as a protein source. Further, should Plaintiff

23 Schirripa encounter the Contaminated Dog Foods in the future, she could not rely on the

24 truthfulness of the packaging, absent correct changes to the packaging and advertising of the

25 Contaminated Dog Foods.

26          110.    Defendant Big Heart Pet Brands, Inc. is a subsidiary of J.M. Smucker Company, is

27 incorporated in the State of California, and its headquarters are located at One Maritime Plaza, San

28                                       - 30 -   Lead Case No. 4:18-cv-00861-JSW
                         THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1 Francisco, California. Defendant manufactures, formulates, produces, distributes, labels, markets,

 2 advertises, and sells the Contaminated Dog Foods under the Gravy Train dog food brand name

 3 throughout the United States.

 4

 5

 6

 7              in the State of California, and its marketing and advertising was disseminated by

 8 Defendant and its agents from the State of California and throughout the United States, through

 9 advertising and labeling that contained the misrepresentations and omissions alleged herein. The

10 advertising and labeling for the Contaminated Dog Foods identified San Francisco, California as

11 Defendant’s location and was designed to encourage consumers to purchase the Contaminated

12 Dog Foods and reasonably misled the reasonable consumer, i.e., Plaintiffs and the Classes, into

13 purchasing the Contaminated Dog Foods. Until at least May of 2018, Quality Assurance for

14 Defendant was located in Burbank, California. Defendant owns, manufactures, and distributes the

15 Contaminated Dog Foods, and created and/or authorized the unlawful, fraudulent, unfair,

16 misleading, and/or deceptive labeling and advertising for the Contaminated Dog Foods in the State

17 of California.

18          111.     The Contaminated Dog Foods containing the claim “100 percent complete and

19 balanced nutrition,” at a minimum, include:

20

21

22

23

24

25

26

27

28                                        - 31 -   Lead Case No. 4:18-cv-00861-JSW
                          THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1              (a)    Gravy Train Chunks in Gravy with Beef Chunks:

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                    - 32 -   Lead Case No. 4:18-cv-00861-JSW
                      THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1              (b)    Gravy Train with Beef Chunks:

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14
                (c)    Gravy Train Chunks in Gravy with T-Bone Flavor Chunks:
15

16

17

18

19

20

21

22

23

24

25

26

27

28                                    - 33 -   Lead Case No. 4:18-cv-00861-JSW
                      THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1              (d)    Gravy Train with T-Bone Flavor Chunks:

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                    - 34 -   Lead Case No. 4:18-cv-00861-JSW
                      THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1
                (e)    Gravy Train Chunks in Gravy with Chicken Chunks:
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                    - 35 -   Lead Case No. 4:18-cv-00861-JSW
                      THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1              (f)    Gravy Train With Chicken Chunks:

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14              (g)    Gravy Train Strips in Gravy With Beef Strips:

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                    - 36 -   Lead Case No. 4:18-cv-00861-JSW
                      THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1

 2

 3

 4

 5

 6              (h)    Gravy Train Chunks in Gravy with Lamb and Rice Chunks:
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                    - 37 -   Lead Case No. 4:18-cv-00861-JSW
                      THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1              (i)    Gravy Train Chunks in Gravy Stew:

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15              (j)    Gravy Train Meaty Ground Dinner with Beef and Bacon

16

17

18

19

20

21

22

23

24

25

26

27

28                                    - 38 -   Lead Case No. 4:18-cv-00861-JSW
                      THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1              (k)    Gravy Train Meaty Ground Dinner with Chicken

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                    - 39 -   Lead Case No. 4:18-cv-00861-JSW
                      THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1              (l)    Gravy Train with Chicken, Beef & Liver Medley:

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                    - 40 -   Lead Case No. 4:18-cv-00861-JSW
                      THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1               (m)      Chef’s Choice Bistro Hearty Cuts with Real Beef, Chicken & Vegetables in

 2 Gravy:

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14               (n)      Chef’s Choice Home-style Tender Slices with Real Beef, Chicken &
15 Vegetables in Gravy:

16

17

18

19

20

21

22

23

24

25

26

27

28                                     - 41 -   Lead Case No. 4:18-cv-00861-JSW
                       THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1

 2              (o)    Bistro Tender Cuts with Real Beef & Vegetables in Gravy:

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15              (p)    Home-style Meatballs & Pasta Dinner with Real Beef in Tomato Sauce:

16

17

18

19

20

21

22

23

24

25

26

27

28                                    - 42 -   Lead Case No. 4:18-cv-00861-JSW
                      THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1              (q)    Bistro Tender Cuts with Real Turkey, Bacon & Vegetables in Gravy

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14
                (r)    American Grill Burger Dinner with Real Bacon & Cheese Bits in Gravy:
15

16

17

18

19

20

21

22

23

24

25

26

27

28                                    - 43 -   Lead Case No. 4:18-cv-00861-JSW
                      THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
                        DEFENDANT’S STATEMENTS AND OMISSIONS
 1                    VIOLATE RELEVANT STATE AND FEDERAL LAWS
 2          112.   State laws are designed to ensure that a company’s claims about its products are

 3 truthful and accurate. Defendant violated the relevant state laws here, including California, by

 4 incorrectly, negligently, deceptively, knowingly, and fraudulently claiming that the Contaminated

 5 Dog Foods are nourishing, pure, healthy, quality, and safe and offer 100 percent complete and

 6 balanced nutrition with the purest ingredients while meeting all relevant federal regulations, when

 7 in fact the Contaminated Dog Foods are adulterated and contain a controlled substance that is not

 8 nourishing, healthy, quality, or pure and causes the product not to meet the so-called rigorous

 9 supplier standards utilized by Defendant. Indeed, Defendant negligently, recklessly, and/or

10 intentionally chose to omit that the Contaminated Dog Foods were adulterated, contained

11 pentobarbital, and/or that Defendant utilized euthanized animals as a protein source in the

12 Contaminated Dog Foods.

13          113.   The Contaminated Dog Food violated numerous state laws prohibiting any sale of

14 adulterated or misbranded pet food. Fla. Stat. Ann. § 580.071; Ga. Code Ann. § 2-13-10; 505 Ill.

15 Comp. Stat. Ann. 30/11.1; Ky. Rev. Stat. Ann. § 250.551; Minn. Stat. Ann. § 25.38; N.Y. Agric.

16 & Mkts. Law § 133; Ohio Rev. Code Ann. § 923.51; Tenn. Code Ann. § 44-6-108; Tex. Agric

17 Code Ann. § 141.148; W.Va. Code Ann § 19-14-10; Wash. Rev. code Ann. § 15.53.902.

18          114.   Defendant had a duty to disclose the potential known risk of pentobarbital in the

19 Contaminated Dog Foods under numerous state and federal law. Cal. Health & Safety Code §

20 113075; Cal. Code Regs., tit. 17, § 19025(e); 21 U.S.C. §§ 342, 343; see also Questions &

21 Answers: Contaminants in Pet Food, available at https://tinyurl.com/y2np5nh6 (last accessed Dec.

22 5, 2019) (“FDA considers pet food containing pentobarbital residues to be adulterated under the

23 Federal Food, Drug, and Cosmetic Act”).

24

25

26

27

28                                       - 44 -   Lead Case No. 4:18-cv-00861-JSW
                         THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
                               PLAINTIFFS’ RELIANCE WAS
 1                       REASONABLE AND FORESEEN BY DEFENDANT
 2          115.    Plaintiffs   reasonably   relied   on   Defendant’s      own   false   statements,

 3 misrepresentations, and omissions concerning the particular qualities and benefits of the

 4 Contaminated Dog Foods.

 5          116.    Plaintiffs read and relied upon the labels of the Contaminated Dog Foods in making

 6 their purchasing decisions.

 7          117.    A reasonable consumer would consider the labeling of a product when deciding

 8 whether to purchase the product. Here, Plaintiffs relied on the specific false statements and

 9 misrepresentations by Defendant that the Contaminated Dog Foods contain “100 percent complete

10 and balanced nutrition,” with no disclosure that the Contaminated Dog Foods were adulterated or

11 contained pentobarbital, a substance largely used to euthanize animals.

12                 DEFENDANT’S KNOWLEDGE AND NOTICE OF BREACHES
                       OF ITS EXPRESS AND IMPLIED WARRANTIES
13

14          118.    Defendant has received sufficient notice of its breaches of express and implied

15 warranties. Defendant has, and had, exclusive knowledge of the physical and chemical make-up

16 of the Contaminated Dog Foods.

17          119.    Defendant also had notice of the real risk that pentobarbital may appear in the

18 Contaminated Dog Foods if the manufacturing and sourcing were not properly monitored. Indeed,

19 this is not the first time that Defendant’s Gravy Train or Kibbles ‘n Bits® lines of food have been

20 found to contain pentobarbital.28

21              PRIVITY EXISTS WITH PLAINTIFFS AND THE PROPOSED CLASSES

22          120.    Defendant knew that consumers such as Plaintiffs and the proposed Classes would

23 be the end purchasers of the Contaminated Dog Foods and the targets of its advertising and

24 statements.

25

26   28
          https://www.care2.com/causes/fda-says-pet-food-company-cannot-donate-recalled-products-
     to-shelter.html
27

28                                        - 45 -   Lead Case No. 4:18-cv-00861-JSW
                          THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1          121.   Defendant intended that the advertising, labeling, statements, and representations

 2 would be considered throughout the United States by end purchasers of the Contaminated Dog

 3 Foods, including Plaintiffs and the proposed Classes.

 4          122.   Defendant directed the advertising, labeling, statements, representations, and

 5 warranties of the Contaminated Dog Foods from the State of California to end purchasers

 6 throughout the United States, including Plaintiffs and the proposed Classes.

 7          123.   Defendant directly marketed, from the State of California, to Plaintiffs and the

 8 proposed Classes through statements on its website, labeling, advertising, and packaging

 9 throughout the United States.

10          124.   Plaintiffs and the proposed Classes are the intended beneficiaries of the expressed

11 and implied warranties.

12                                 CLASS ACTION ALLEGATIONS

13          125.   Plaintiffs bring this action individually and on behalf of the following Class

14 pursuant to Rule 23(a) and 23(b)(2) and (3) of the Federal Rules of Civil Procedure for the

15 California statutory claims:

16                 All persons who are citizens of Plaintiffs’ States who, from February
                   1, 2012 to the present, purchased the Contaminated Dog Foods for
17
                   household or business use, and not for resale (the “Class”).29
18          126.   Plaintiffs also bring this action individually and on behalf of the following
19 Subclasses pursuant to Rule 23(a) and 23(b)(2) and (3) of the Federal Rules of Civil Procedure:

20
                   All persons who are citizens of California who, from February 1,
21                 2012 to the present, purchased the Contaminated Dog Foods for
                   household or business use, and not for resale (the “California
22                 Subclass”).
23                 All persons who are citizens of Ohio who, from February 1, 2012 to
24                 the present, purchased the Contaminated Dog Foods for household
                   or business use, and not for resale (the “Ohio Subclass”).
25

26

27   29
    “Plaintiffs’ States” include: California, Ohio, Alabama, Georgia, Florida, Illinois, Tennessee,
   Washington, Maryland, and New York.
28                                               - 46 -       Lead Case No. 4:18-cv-00861-JSW
                        THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
                    All persons who are citizens of Alabama who, from February 1,
 1                  2012 to the present, purchased the Contaminated Dog Foods for
 2                  household or business use, and not for resale (the “Alabama
                    Subclass”).
 3
                    All persons who are citizens of Georgia who, from February 1, 2012
 4                  to the present, purchased the Contaminated Dog Foods for
                    household or business use, and not for resale (the “Georgia
 5                  Subclass”).
 6
                    All persons who are citizens of Florida who, from February 1, 2012,
 7                  to the present, purchased the Contaminated Dog Foods for
                    household or business use, and not for resale (the “Florida
 8                  Subclass”).

 9                  All persons who are citizens of Illinois who, from February 1, 2012
                    to the present, purchased the Contaminated Dog Foods for
10                  household or business use, and not for resale (the “Illinois
11                  Subclass”).

12                  All persons who are citizens of Tennessee who, from February 1,
                    2012 to the present, purchased the Contaminated Dog Foods for
13                  household or business use, and not for resale (the “Tennessee
                    Subclass”).
14
                    All persons who are citizens of Washington who, from February 1,
15                  2012 to the present, purchased the Contaminated Dog Foods for
16                  household or business use, and not for resale (the “Washington
                    Subclass”).
17
                    All persons who are citizens of Maryland who, from February 1,
18                  2012 to the present, purchased the Contaminated Dog Foods for
                    household or business use, and not for resale (the “Maryland
19                  Subclass”).
20
                    All persons who are citizens of New York who, from February 1,
21                  2012 to the present, purchased the Contaminated Dog Foods for
                    household or business use, and not for resale (the “New York
22                  Subclass”).

23          127.    Excluded from the Subclasses (collectively “Classes”) are the Defendant, any

24 parent companies, subsidiaries, and/or affiliates, officers, directors, legal representatives, and/or

25 employees; co-conspirators, all governmental entities, and any judge, justice, or judicial officer

26 presiding over this matter.

27

28                                        - 47 -   Lead Case No. 4:18-cv-00861-JSW
                          THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1          128.    This action is brought and may be properly maintained as a Class action. There is

 2 a well-defined community of interests in this litigation and the members of the Classes are easily

 3 ascertainable.

 4          129.    The members in the proposed Classes are so numerous that individual joinder of all

 5 members is impracticable, and the disposition of the claims of all Class members in a single action

 6 will provide substantial benefits to the parties and Court.

 7          130.    Questions of law and fact common to Plaintiffs and the Classes include, but are not

 8 limited to, the following:

 9                  (a)    whether Defendant owed a duty of care to the Classes;

10                  (b)    whether Defendant knew or should have known that the Contaminated Dog

11 Foods were adulterated or contained pentobarbital;

12                  (c)    whether Defendant wrongfully represented and continues to represent that

13 the Contaminated Dog Foods are healthy, quality, pure, and safe;

14                  (d)    whether Defendant wrongfully represented, and continues to represent, that

15 the Contaminated Dog Foods are manufactured in compliance with all governing regulations;

16                  (e)    whether Defendant wrongfully failed to state that the Contaminated Dog

17 Foods are in fact adulterated under federal and relevant state laws;

18                  (f)    whether Defendant’s representations and omissions in advertising and/or

19 labeling are false, deceptive, and misleading;

20                  (g)    whether those representations and omissions are likely to deceive a

21 reasonable consumer;

22                  (h)    whether Defendant had knowledge that those representations and omissions

23 were false, deceptive, and misleading;

24                  (i)    whether Defendant continues to disseminate those representations and

25 omissions despite knowledge that the representations are false, deceptive, and misleading;

26

27

28                                        - 48 -   Lead Case No. 4:18-cv-00861-JSW
                          THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1                  (j)      whether a representation that a product is healthy, pure, quality and

 2 nutritious coupled with omissions that the Contaminated Dog Foods were adulterated or contained

 3 pentobarbital is material to a reasonable consumer;

 4                  (k)      whether Defendant violated sections 17200, et seq. of the California

 5 Business & Professions Code;

 6                  (l)      whether Defendant violated sections 17500, et seq. of the California

 7 Business & Professions Code;

 8                  (m)      whether Defendant violated sections 1750, et seq. of the California Civil

 9 Code;

10                  (n)      whether Defendant’s fraudulently concealed from the Classes that the

11 Contaminated Dog Foods were adulterated;

12                  (o)      whether Defendant breached its express and implied warranties;

13                  (p)      whether Defendant’s conduct was negligent per se under applicable law;

14                  (q)      whether Defendant’s conduct violated applicable state laws;

15                  (r)      whether Defendant knowingly and/or recklessly utilized JBS as a supplier

16 for ingredients for the Contaminated Dog Foods;

17                  (s)      whether Plaintiffs and the members of the Classes are entitled to actual,

18 statutory, and punitive damages; and

19                  (t)      whether Plaintiffs and members of the Classes are entitled to declaratory

20 and injunctive relief.

21           131.   Defendant engaged in a common course of conduct giving rise to the legal rights

22 sought to be enforced by Plaintiffs individually and on behalf of the other members of the Classes.

23 Identical statutory violations and business practices and harms are involved. Individual questions,

24 if any, are not prevalent in comparison to the numerous common questions that dominate this

25 action.

26

27

28                                          - 49 -   Lead Case No. 4:18-cv-00861-JSW
                            THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1          132.    Plaintiffs’ claims are typical of each Class and Subclass members’ claims in that

 2 they are based on the same underlying facts, events, and circumstances relating to Defendant’s

 3 conduct.

 4          133.    Plaintiffs will fairly and adequately represent and protect the interests of the

 5 Classes, has no interests incompatible with the interests of the Classes, and have retained counsel

 6 competent and experienced in class action, consumer protection, and false advertising litigation.

 7          134.    Class treatment is superior to other options for resolution of the controversy

 8 because the relief sought for each Class and Subclass member is small such that, absent

 9 representative litigation, it would be infeasible for members of the Class and Subclass to redress

10 the wrongs done to them individually.

11          135.    Questions of law and fact common to the Classes predominate over any questions

12 affecting only individual members of the Class and Subclasses.

13          136.    As a result of the foregoing, Class treatment is appropriate.

14                                               COUNT I

15        (Violations of California’s Consumers Legal Remedies Act, Cal. Civ. Code §§ 1750,
     et seq., Against Defendant on Behalf of the Classes By All Plaintiffs On All Theories Except
16
       Plaintiffs Mayo Who Proceeds On Grounds Other Than Affirmative Misrepresentation)
17
            137.    Plaintiffs incorporate by reference and reallege each and every allegation contained
18
     above, as though fully set forth herein.
19
            138.    Plaintiffs and each proposed Class member are a “consumer,” as that term is
20
     defined in section 1761(d) of the California Civil Code.
21
            139.    The Contaminated Dog Foods are “goods,” as that term is defined in section
22
     1761(a) of the California Civil Code.
23
            140.    Defendant is a “person” as that term is defined in section 1761(c) of the California
24
     Civil Code.
25
            141.    Plaintiffs and each proposed Class member’s purchase of Defendant’s products
26
     constituted a “transaction,” as that term is defined in section 1761(e) of the California Civil Code
27

28                                        - 50 -   Lead Case No. 4:18-cv-00861-JSW
                          THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1          142.    Defendant’s conduct alleged herein violates the following provisions of

 2 California’s Consumers Legal Remedies Act (the “CLRA”):

 3                  (a)     California Civil Code section 1770(a)(5), by representing that the

 4 Contaminated Dog Foods are pure, quality, healthy and safe for consumption and by failing to

 5 disclose that the Contaminated Dog Foods were in fact adulterated with pentobarbital

 6                  (b)     California Civil Code section 1770(a)(7), by representing that the

 7 Contaminated Dog Foods were of a particular standard, quality, or grade, when they were in fact

 8 adulterated and not fit for consumption;

 9                  (c)     California Civil Code section 1770(a)(9), by advertising the Contaminated

10 Dog Foods with the intent not to sell them as advertised; and

11                  (d)     California Civil Code section 1770(a)(16), by representing that the

12 Contaminated Dog Foods have been supplied in accordance with previous representations when

13 they have not.

14          143.    As a direct and proximate result of these violations, Plaintiffs and the Classes have

15 been harmed, and that harm will continue unless Defendant is enjoined from using the misleading

16 marketing described herein in any manner in connection with the advertising and sale of the

17 Contaminated Dog Foods.

18          144.    On February 14, 2018, February 22, 2018, March 14, 2018, March 21, 2018, May

19 9, 2018, June 19, 2018, and October 10, 2019, counsel for Plaintiffs and the Class sent Defendant

20 written notices (via U.S. certified mail, return receipt requested) that its conduct is in violation of

21 the CLRA concerning the aforementioned representations and pentobarbital.

22          145.    Defendant failed to provide appropriate relief for its violations of CLRA sections

23 1770(a)(5), (7), (9), and (16) within thirty days of receipt of Plaintiffs’ notifications. In accordance

24 with CLRA section 1782(b), Plaintiffs and the Class are entitled, under CLRA section 1780, to

25 recover and obtain the following relief for Defendant’s violations of CLRA sections 1770(a)(5),(7),

26 (9) and (16):

27                  (a)     actual damages under CLRA section 1780(a)(1);

28                                        - 51 -   Lead Case No. 4:18-cv-00861-JSW
                          THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1                  (b)    restitution of property under CLRA section 1780(a)(3);

 2                  (c)    punitive damages under CLRA section 1780(a)(4) and because Defendant

 3 has engaged in fraud, malice, or oppression; and

 4                  (d)    any other relief the Court deems proper under CLRA section 1780(a)(5).

 5          146.    Plaintiffs seek an award of attorneys’ fees pursuant to, inter alia, section 1780(e) of

 6 the California Civil Code and section 1021.5 of the California Code of Civil Procedure.

 7                                               COUNT II

 8        (Violations of California False Advertising Law, Cal. Bus. & Prof. Code §§ 17500,
         et seq., Against Defendant on Behalf of the Classes By All Plaintiffs On All Theories
 9
             Except Plaintiffs Mayo Who Proceeds On Grounds Other Than Affirmative
10                              Misrepresentation for Injunctive Relief)

11          147.    Plaintiffs incorporate by reference and reallege each and every allegation contained
12 above, as though fully set forth herein.

13          148.    California’s False Advertising Law (“FAL”) prohibits any statement in connection
14 with the sale of goods “which is untrue or misleading.” Cal. Bus. & Prof. Code § 17500.

15          149.    As set forth herein, Defendant’s claims that the Contaminated Dog Foods are
16 healthy and safe for consumption are literally false and likely to deceive the public.

17          150.    Defendant’s claims that the Contaminated Dog Foods are pure, quality, healthy,
18 and safe for consumption are untrue or misleading because these claims fail to disclose that the

19 Contaminated Dog Foods were in fact adulterated by containing the controlled substance of

20 pentobarbital.

21          151.    Defendant’s claim that the Contaminated Dog Foods provide 100 percent complete
22 and balanced nutrition are untrue or misleading because Defendant fails to disclose that the

23 Contaminated Dog Foods were in fact adulterated with pentobarbital.

24          152.    Defendant knew, or reasonably should have known, that the claims were untrue or
25 misleading.

26          153.    Defendant’s conduct is ongoing and continuing, such that prospective injunctive
27 relief is necessary, especially given Plaintiffs’ desire to purchase these products in the future if

28                                        - 52 -   Lead Case No. 4:18-cv-00861-JSW
                          THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1 they can be assured that the Contaminated Dog Foods are properly unadulterated pet food and

 2 meet the advertising claims.

 3          154.    Plaintiffs and members of the Classes are entitled to injunctive relief.

 4                                              COUNT III

 5          (Violations of the Unfair Competition Law, Cal. Bus. & Prof. Code §§ 17200,
        et seq., Against Defendant on Behalf of the Classes By All Plaintiffs On All Theories
 6
             Except Plaintiffs Mayo Who Proceeds On Grounds Other Than Affirmative
 7                             Misrepresentation for Injunctive Relief)

 8          155.    Plaintiffs incorporate by reference and reallege each and every allegation contained
 9 above, as though fully set forth herein.

10          156.    The Unfair Competition Law prohibits any “unlawful, unfair or fraudulent business
11 act or practice.” Cal. Bus. & Prof. Code § 17200.

12 Fraudulent

13          157.    Defendant’s statements that the Contaminated Dog Foods are pure, quality healthy,
14 and safe and provide 100 percent complete and balance nutrition are literally false and likely to

15 deceive the public, as is Defendant’s failing to make any mention that the Contaminated Dog Foods

16 are adulterated and contain pentobarbital.

17 Unlawful

18          158.    As alleged herein, Defendant has sold and advertised the adulterated Contaminated
19 Dog Foods with false or misleading claims, such that Defendant’s actions as alleged herein violate

20 at least the following laws:

21              •   the CLRA, Cal. Civ. Code §§ 1750, et seq.; and
22              •   the FAL, Cal. Bus. & Prof. Code §§ 17500, et seq.
23 Unfair

24          159.    Defendant’s conduct with respect to the labeling, advertising, marketing, and sale
25 of the Contaminated Dog Foods is unfair because Defendant’s conduct was immoral, unethical,

26 unscrupulous, or substantially injurious to consumers and the utility of its conduct, if any, does not

27 outweigh the gravity of the harm to its victims.

28                                        - 53 -   Lead Case No. 4:18-cv-00861-JSW
                          THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1          160.    Defendant’s conduct with respect to the labeling, advertising, marketing, and sale

 2 of the Contaminated Dog Foods is also unfair because it violates public policy as declared by

 3 specific constitutional, statutory, or regulatory provisions, including, but not limited to, the FAL

 4 and the CLRA.

 5          161.    Defendant’s conduct with respect to the labeling, advertising, marketing, and sale

 6 of the Contaminated Dog Foods is also unfair because the consumer injury is substantial, not

 7 outweighed by benefits to consumers or competition, and not one consumers, themselves, can

 8 reasonably avoid.

 9          162.    In accordance with section 17203 of the California Business & Professions Code,

10 Plaintiffs seek an order enjoining Defendant from continuing to conduct business through

11 fraudulent or unlawful acts and practices and to commence a corrective advertising campaign.

12 Defendant’s conduct is ongoing and continuing, such that prospective injunctive relief is

13 necessary.

14                                           COUNT IV
                         (Breach of Express Warranty, Cal. Com. Code § 2313,
15                            Against Defendant on Behalf of the Classes)
16
            163.    Plaintiffs incorporate by reference and reallege each and every allegation contained
17
     above, as though fully set forth herein.
18
            164.    As set forth herein, Defendant made express representations to Plaintiffs and the
19
     Classes that the Contaminated Dog Foods are pure, quality, healthy, and safe for consumption and
20
     provide 100 percent complete and balanced nutrition.
21
            165.    Defendant also made express representations to Plaintiffs and the Classes that the
22
     Contaminated Dog Foods comply with all applicable regulations, including that they are not
23
     adulterated by allowing their sale in various stores throughout the United States.
24
            166.    These promises became part of the basis of the bargain between the parties and thus
25
     constituted express warranties.
26
            167.    There was a sale of goods from Defendant to Plaintiffs and the Class members.
27

28                                        - 54 -   Lead Case No. 4:18-cv-00861-JSW
                          THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1          168.   On the basis of these express warranties, Defendant sold the Contaminated Dog

 2 Foods to Plaintiffs and the Classes.

 3          169.   Defendant knowingly breached the express warranties by selling the Contaminated

 4 Dog Foods which are adulterated and contain pentobarbital.

 5          170.   Defendant was on notice of this breach as it was aware of the presence of

 6 pentobarbital and/or the use of euthanized animals as protein or meat by-product source in the

 7 Contaminated Dog Foods.

 8          171.   Privity exists because Defendant expressly warranted to Plaintiffs and the Classes

 9 that the Contaminated Dog Foods were unadulterated, pure, quality, healthy, and safe for

10 consumption and provided 100 percent complete and balanced nutrition.

11          172.   Plaintiffs and the Classes reasonably relied on the express warranties by Defendant.

12          173.   As a result of Defendant’s breaches of its express warranties, Plaintiffs and the

13 Classes sustained damages when they paid money for the Contaminated Dog Foods that were not

14 what Defendant represented and were not properly sold under applicable regulations and law.

15          174.   Plaintiffs on behalf of themselves and the Classes, seek actual damages for

16 Defendant’s breach of warranty.

17                                             COUNT V

18    (Violations of Georgia’s False Advertising Law, Ga. Code Ann. § 10-1-420 et seq., Against
                            Defendant on Behalf of the Georgia Subclass)
19

20          175.   Plaintiff Roupe incorporates by reference and realleges each and every allegation
21 contained above, as though fully set forth herein.

22          176.   Georgia’s False Advertising Law prohibits the sale of merchandise advertised “with
23 intent, design or purpose not to sell … upon the terms stated therein or otherwise communicated

24 ….” Ga. Code Ann. § 10-1-420(a).

25          177.   Georgia’s False Advertising Law also prohibits advertising that is “untrue or
26 fraudulent and which is known or which by the exercise or reasonable case should be known to be

27 untrue or fraudulent.” Ga. Code Ann. § 10-1-421(a).

28                                       - 55 -   Lead Case No. 4:18-cv-00861-JSW
                         THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1          178.    As set forth herein, Defendant’s claims that the Contaminated Dog Foods are

 2 healthy and safe for consumption are literally false and likely to deceive the public.

 3          179.    Defendant’s claims that the Contaminated Dog Foods are pure, quality, healthy,

 4 and safe for consumption are untrue or misleading because these claims fail to disclose that the

 5 Contaminated Dog Foods were in fact adulterated with pentobarbital.

 6          180.    Defendant’s claim that the Contaminated Dog Foods are 100 percent complete and

 7 balanced nutrition are untrue or misleading because it fails to disclose that the Contaminated Dog

 8 Foods were in fact adulterated with pentobarbital.

 9          181.    Defendant knew, or reasonably should have known, that the claims were untrue or

10 misleading.

11          182.    Defendant’s conduct is ongoing and continuing, such that prospective injunctive

12 relief is necessary, especially given Plaintiff Roupe’s desire to purchase these products in the future

13 if she can be assured that the Contaminated Dog Foods are unadulterated dog food that meets the

14 advertising claims.

15          183.    Plaintiff Roupe and members of the Georgia Subclass are entitled to injunctive and

16 equitable relief pursuant to section 10-1-423 of the Georgia Code.

17                                               COUNT VI

18      (Violations of Florida Deceptive and Unfair Trade Practices Act, Fl. Stat. §§ 501.201-
                    501.23, Against Defendant on Behalf of the Florida Subclass)
19

20          184.    Plaintiff Sebastiano incorporates by reference and realleges each and every
21 allegation contained above, as though fully set forth herein.

22          185.     This is an action for relief under the Florida Deceptive and Unfair Trade Practices
23 Act (“FDUTPA”), Fl. Stat. §§ 501.201-501.23.

24          186.    The purpose of the FDUTPA is “[t]o protect the consuming public and legitimate
25 business enterprises from those who engage in unfair methods of competition, or unconscionable,

26 deceptive, or unfair acts or practices in the conduct of any trade or commerce.” Fla. Stat. §

27 501.202(2).

28                                        - 56 -   Lead Case No. 4:18-cv-00861-JSW
                          THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1          187.    Plaintiff Sebastiano and each proposed member of the Florida Subclass are

 2 “consumers,” as defined by section 501.203(7) of the Florida Statutes.

 3          188.    Section 501.203(8) of the Florida Statutes defines “trade or commerce” as “the

 4 advertising, soliciting, providing, offering, or distributing, whether by sale, rental, or otherwise, of

 5 any good or service, or any property, whether tangible or intangible, or any other article,

 6 commodity, or thing of value, wherever situated. ‘Trade or commerce’ shall include the conduct

 7 of any trade or commerce, however denominated, including any nonprofit or not-for-profit person

 8 or activity.” Fl. Stat. § 501.203(8). The advertising, soliciting, providing, offering, or distribution

 9 of the Contaminated Dog Foods to Plaintiff Sebastiano and the Florida Subclass is “trade or

10 commerce” within the meaning of section 501.203(8) of the Florida Statutes.

11          189.    Section 501.204(1) of the Florida Statutes provides that “[u]nfair methods of

12 competition, unconscionable acts or practices, and unfair or deceptive acts or practices in the

13 conduct of any trade or commerce are hereby declared unlawful.” Fl. Stat. § 501.204(1).

14          190.    Defendant engaged in unfair competition and unfair, unlawful, or fraudulent

15 business practices by claiming the Contaminated Dog Foods were pure, quality, healthy, and safe

16 for consumption and by knowingly, intentionally, and/or negligently concealing from Plaintiff

17 Sebastiano and the Florida Subclass the fact that the Contaminated Dog Foods were adulterated

18 with pentobarbital, which was not readily discoverable. Defendant should have disclosed such

19 information because it was in a superior position to know the facts regarding the true make-up and

20 quality of the Contaminated Dog Foods. Plaintiff Sebastiano and the Florida Subclass could not

21 reasonably be expected to learn or discover the true facts regarding the make-up and/or quality of

22 the Contaminated Dog Foods.

23          191.    The Defendant’s unconscionable, illegal, unfair, and deceptive acts and practices

24 violate the provisions of the FDUTPA.

25          192.    As a direct and proximate result of Defendant’s acts and omissions, Plaintiff

26 Sebastiano and the Florida Subclass have suffered or will suffer damages for which they are

27 entitled to relief pursuant to section 501.211(2) of the Florida Statutes and which include, without

28                                        - 57 -   Lead Case No. 4:18-cv-00861-JSW
                          THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1 limitation, a full refund for the Contaminated Dog Foods they purchased, all of which constitute

 2 cognizable damages under sections 501.201, et seq. of the FDITPA.

 3          193.    Plaintiff Sebastiano and the Florida Subclass are entitled to recover their reasonable

 4 attorneys’ fees pursuant to section 501.2105 of the Florida Statutes upon prevailing in this matter.

 5                                              COUNT VII
 6
                          (Breach of Implied Warranty, Fla. Stat. § 672.314,
 7                       Against Defendant on Behalf of the Florida Subclass)

 8          194.    Plaintiff Sebastiano incorporates by reference and realleges each and every
 9 allegation contained above, as though fully set forth herein.

10          195.    As set forth herein, the Contaminated Dog Foods are not fit for their ordinary
11 purposes for which they are used as they were adulterated or similarly contaminated.

12          196.    The Contaminated Dog Foods also do not conform to the promises or affirmations
13 of fact made on the packaging or labels.

14          197.    Defendant is a merchant engaging in the sale of goods to Plaintiff Sebastiano and
15 the Florida Subclass.

16          198.    There was a sale of goods from Defendant to Plaintiff Sebastiano and the Florida
17 Subclass members.

18          199.    Defendant breached the implied warranties by selling the Contaminated Dog Foods
19 that were not fit for their ordinary purpose because they were adulterated dog food that contained

20 pentobarbital.

21          200.    Defendant was on notice of this breach as it was aware of the presence of
22 pentobarbital and/or the use of euthanized animals as a source of protein or meat by-product in the

23 Contaminated Dog Foods.

24          201.    Privity exists because Defendant impliedly warranted to Plaintiff Sebastiano and
25 the Florida Subclass that the Contaminated Dog Foods were unadulterated and fit for their ordinary

26 purpose.

27

28                                        - 58 -   Lead Case No. 4:18-cv-00861-JSW
                          THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1           202.   As a result of Defendant’s breach of its implied warranties of merchantability,

 2 Plaintiff Sebastiano and the Florida Subclass sustained damages as they paid money for the

 3 Contaminated Dog Foods that were not as Defendant represented.

 4           203.   Plaintiff Sebastiano, on behalf of himself and the Florida Subclass, seeks actual

 5 damages for Defendant’s breach of warranty.

 6                                             COUNT VIII

 7      (Violations of Illinois Consumer Fraud and Deceptive Business Practices Act, 815 Ill.
           Comp. Stat. 505/1, et seq., Against Defendant on Behalf of the Illinois Subclass)
 8

 9           204.   Plaintiff Sturm incorporates by reference and realleges each and every allegation
10 contained above, as though fully set forth herein.

11           205.   The conduct described in this Complaint constitutes a violation of the Illinois
12 Consumer Fraud and Deceptive Business Practices Act, 815 Ill. Comp. Stat. 505/1 et seq.

13 (hereinafter, “ICFA”).

14           206.   Defendant engaged in unfair or deceptive practices in violation of ICFA when it
15 claimed that the Contaminated Dog Foods were pure, quality, healthy, and safe for consumption.

16 These claims are untrue or misleading because they fail to disclose that the Contaminated Dog

17 Foods were in fact adulterated by the controlled substance of pentobarbital and instead claimed

18 that the Contaminated Dog Foods provide 100 percent complete and balanced nutrition.

19           207.   Defendant either knew or should have known its Contaminated Dog Foods were
20 adulterated and were not as warranted and represented on the labeling, packaging, advertising,

21 statements, and public sales of the Contaminated Dog Foods.

22           208.   Defendant’s conduct and omissions described herein repeatedly occurred in
23 Defendant’s trade or business and were capable of deceiving a substantial portion of the consuming

24 public.

25           209.   The facts concealed or not disclosed by Defendant are material facts in that Plaintiff
26 Sturm and any reasonable consumer would have considered those facts important in deciding

27 whether to purchase the Contaminated Dog Foods. Had Plaintiff Sturm and the Illinois Subclass

28                                        - 59 -   Lead Case No. 4:18-cv-00861-JSW
                          THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1 known that the Contaminated Dog Foods were in fact adulterated by containing the controlled

 2 substance of pentobarbital they would not have purchased the Contaminated Dog Foods.

 3          210.   Defendant intended that Plaintiff Sturm and the Illinois Subclass would rely on the

 4 deception in purchasing the Contaminated Dog Foods, unaware of the undisclosed material facts.

 5 Defendant knew that Plaintiff Sturm and the Illinois Subclass would rely on its packaging, labels,

 6 advertisements, statements, and other public sales of the Contaminated Dog Foods as an

 7 unadulterated. This conduct constitutes consumer fraud within the meaning of the various

 8 consumer protection statutes.

 9          211.   Defendant’s unlawful conduct is continuing.

10          212.   As a direct and proximate result of the deceptive, misleading, unfair, and

11 unconscionable practices of the Defendant set forth above, Plaintiff Sturm and Illinois Subclass

12 members are entitled to actual damages, compensatory damages, penalties, a full refund, attorneys’

13 fees and costs as set forth in section 10a of the ICFA.

14          213.    Defendant’s deceptive, misleading, unfair and unconscionable practices set forth

15 above were done willfully, wantonly, and maliciously, entitling Plaintiff Sturm and Illinois

16 Subclass members to an award of punitive damages.

17                                             COUNT IX

18                  (Breach of Express Warranty, Ohio Rev. Code Ann. § 1302.26,
                         Against Defendant on Behalf of the Ohio Subclass)
19

20          214.   Plaintiff Williamson incorporates by reference and realleges each and every

21 allegation contained above, as though fully set forth herein.

22          215.   As set forth herein, Defendant made express representations to Plaintiff Williamson

23 and the Ohio Subclass that the Contaminated Dog Foods are pure, quality, healthy, and safe for

24 consumption and provide 100 percent complete and balanced nutrition. Defendant intended these

25 express representations to benefit Plaintiff Williamson and the Ohio Subclass, as purchasers of the

26 Contaminated Dog Foods.

27

28                                       - 60 -   Lead Case No. 4:18-cv-00861-JSW
                         THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1          216.   Defendant also made express representations to Plaintiff Williamson and the Ohio

 2 Subclass that the Contaminated Dog Foods meet all applicable regulations, including that they are

 3 not adulterated dog food by allowing their sale in various stores throughout the United States.

 4          217.   These promises became part of the basis of the bargain between the parties and,

 5 thus, constituted express warranties.

 6          218.   There was a sale of goods from Defendant to Plaintiff Williamson and the Ohio

 7 Subclass members.

 8          219.   On the basis of these express warranties, Defendant sold to Plaintiff Williamson

 9 and the Ohio Subclass the Contaminated Dog Foods.

10          220.   Defendant knowingly breached the express warranties by selling the Contaminated

11 Dog Foods which are defective because they are adulterated and contain pentobarbital.

12          221.   Defendant was on notice of this breach as it was aware of the presence of

13 pentobarbital and/or the use of euthanized animals as a protein or meat by-product source in the

14 Contaminated Dog Foods.

15          222.   Privity exists because Defendant expressly warranted to Plaintiff Williamson and

16 the Ohio Subclass that the Contaminated Dog Foods were pure, quality, healthy, and safe for

17 consumption and provided 100 percent complete and balanced nutrition and unadulterated.

18          223.   Plaintiff Williamson and the Ohio Subclass reasonably relied on the express

19 warranties by Defendant.

20          224.   As a result of Defendant’s breaches of its express warranties, Plaintiff Williamson

21 and the Ohio Subclass sustained damages as they paid money for the Contaminated Dog Foods

22 that were not what Defendant represented and in fact not properly sold under applicable regulations

23 and law.

24          225.   Plaintiff Williamson, on behalf of herself and the Ohio Subclass, seeks actual

25 damages for Defendant’s breach of warranty.

26

27

28                                       - 61 -   Lead Case No. 4:18-cv-00861-JSW
                         THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
                                                  COUNT X
 1

 2          (Breach of Express Warranty, Tenn. Code Ann. § 47-2-313, Against Defendant
                                on Behalf of the Tennessee Subclass)
 3
             226.     Plaintiff Christian incorporates by reference and realleges each and every allegation
 4
     contained above, as though fully set forth herein.
 5
             227.     As set forth herein, Defendant made express representations to Plaintiff Christian
 6
     and the Tennessee Subclass that the Contaminated Dog Foods are pure, quality, healthy, and safe
 7
     for consumption, made of wholesome ingredients, and are 100 percent complete and balanced
 8
     nutrition.
 9
             228.     Defendant also made express representations to Plaintiff Christian and the
10
     Tennessee Subclass that the Contaminated Dog Foods meet all applicable regulations, including
11
     that they are not adulterated dog food, by allowing their sale in various stores throughout the
12
     United States.
13
             229.     These promises became part of the basis of the bargain between the parties and thus
14
     constituted express warranties.
15
             230.     There were sales of goods from Defendant to Plaintiff Christian and the Tennessee
16
     Subclass.
17
             231.     On the basis of these express warranties, Plaintiff Christian and the members of the
18
     Tennessee Subclass purchased the Contaminated Dog Foods from Defendant.
19
             232.     Defendant’s representations and warranties were made in connection with the sale
20
     of the Contaminated Dog Foods to Plaintiff Christian and the members of the Tennessee Subclass,
21
     who relied on Defendant’s representations and warranties regarding the Contaminated Dog Foods
22
     when deciding whether to purchase the Defendant’s products.
23
             233.     Defendant knowingly breached the express warranties by selling the Contaminated
24
     Dog Foods to Plaintiff Christian and the Tennessee Subclass, which are adulterated and contain
25
     pentobarbital.
26
             234.     The Contaminated Dog Foods did not conform to Defendant’s representations and
27
     affirmations because they are not suitable for consumption by canines and contain pentobarbital.
28                                         - 62 -   Lead Case No. 4:18-cv-00861-JSW
                           THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1          235.    Defendant was on notice of this breach as it was aware of the presence of

 2 pentobarbital and/or the use of euthanized animals as a protein or meat by-product source in the

 3 Contaminated Dog Foods.

 4          236.    As the direct and proximate result of Defendant’s conduct, Plaintiff Christian and

 5 the members of the Tennessee Subclass suffered actual damages in that they purchased

 6 Contaminated Dog Foods that were not what Defendant represented and that they would not have

 7 purchased at all had they known of the presence of pentobarbital.

 8          237.    Plaintiff Christian, on behalf of herself and the Tennessee Subclass, seeks full

 9 refund and/or actual damages for Defendant’s breach of warranty.

10                                              COUNT XI
11                  (Fraud Against Defendant on Behalf of the Tennessee Subclass)
12
            238.    Plaintiff Christian incorporates by reference and realleges each and every allegation
13
     contained above, as though fully set forth herein.
14
            239.    Defendant represented to Plaintiff Christian and the Tennessee Subclass that the
15
     Contaminated Dog Foods are pure, quality, healthy, and safe for consumption, made of wholesome
16
     ingredients, and are 100 percent complete and balanced nutrition.
17
            240.    In making such representations to Plaintiff Christian and the Tennessee Subclass,
18
     Defendant provided false, misleading, partial disclosures, and/or deceptive information regarding
19
     the true nature, quality, and ingredients of the Contaminated Dog Foods.
20
            241.    At all times relevant herein, Defendant made misrepresentations of material fact to
21
     Plaintiff Christian and members of the Tennessee Subclass as a means of concealing the true nature
22
     and quality of the Contaminated Dog Foods, claiming it was pure, nutritious, healthy, and quality
23
     with no disclosure that the Contaminated Dog Foods were adulterated and contained pentobarbital.
24
            242.    Defendant made such representations to Plaintiff Christian and the Tennessee
25
     Subclass recklessly, as it knew its representations about the Contaminated Dog Foods were false
26
     because the Contaminated Dog Foods are adulterated and contain pentobarbital.
27

28                                        - 63 -   Lead Case No. 4:18-cv-00861-JSW
                          THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1          243.   Plaintiff Christian and the Tennessee Subclass reasonably placed their trust and

 2 justifiable reliance in Defendant’s representations that the Contaminated Dog Foods are healthy,

 3 safe, pure, high quality, and that they were not adulterated with substances such as pentobarbital.

 4 Given the deceptive manner in which Defendant advertised, represented, and otherwise promoted

 5 the Contaminated Dog Foods, Plaintiff Christian and the Tennessee Subclass’s reliance on

 6 Defendant’s misrepresentations was justifiable.

 7          244.   As a direct and proximate result of Defendant’s conduct, Plaintiff Christian and the

 8 Tennessee Subclass have suffered damages because they purchased Contaminated Dog Foods that

 9 were not what Defendant represented and that they would not have purchased at all had they known

10 of the presence of pentobarbital.

11          245.   By virtue of Defendant’s fraud, Plaintiff Christian and the Tennessee Subclass have

12 been damaged in an amount to be proven at trial or alternatively, seek full refund and/or rescission

13 and disgorgement under this Count.
                                               COUNT XII
14
      (Violations of Maryland’s Consumer Protection Act, Md. Code Ann. Com. Law § 13-101,
15
                   et seq., Against Defendant on Behalf of the Maryland Subclass)
16          246.   Plaintiff Collins incorporates by reference and realleges each and every allegation
17 contained above, as though fully set forth herein.

18          247.   This is an action for relief under the Maryland Consumer Protection Act, Md. Code
19 Ann. Com. Law § 13-101, et seq. (“MCPA”).

20          248.   Plaintiff Collins and each Maryland Subclass member are each a “consumer,” as
21 that term is defined in section 13-101(c) of the Maryland Code, Commercial Law.

22          249.   The Contaminated Dog Foods are “merchandise,” as that term is defined in section
23 13-101(f) of the Maryland Code, Commercial Law.

24          250.   Defendant is a “merchant,” as that term is defined in section 13-101(g) of the
25 Maryland Code, Commercial Law.

26          251.   Defendant, Plaintiff Collins, and each Maryland Subclass member are each a
27 “person,” as that term is defined in section 13-101(h) of the Maryland Code, Commercial Law.

28                                       - 64 -   Lead Case No. 4:18-cv-00861-JSW
                         THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1          252.   The MCPA states that “[a] person may not engage in any unfair or deceptive trade

 2 practice[.]” Md. Code Ann. Com. Law § 13-303. Further, “Any practice prohibited by this title

 3 is a violation of this title, whether or not any consumer in fact has been misled, deceived, or

 4 damaged as a result of that practice.” Md. Code Ann Com. Law § 13-302.

 5          253.   Defendant’s conduct alleged herein has violated the MCPA by engaging in the

 6 following “unfair or deceptive trade practice” specified under the MCPA:

 7                 (a)     Md. Code Ann Com. Law § 13-301(1), providing false or misleading oral

 8 or written statement, visual description, or other representation of any kind which has the capacity,

 9 tendency, or effect of deceiving or misleading consumers;

10                 (b)     Md. Code Ann Com. Law § 13-301(2), representing that: (i) the

11 Contaminated Dog Foods have a sponsorship, approval, accessory, characteristic, ingredient, use,

12 or benefit which they do not have; (ii) Defendant has sponsorship, approval, status, affiliation, or

13 connection which it does not have; or (iii) the Contaminated Dog Foods are of a particular standard,

14 quality, grade, style, or model which they are not;

15                 (c)     Md. Code Ann Com. Law § 13-301(3), failing to state a material fact if the

16 failure deceives or tends to deceive;

17                 (d)     Md. Code Ann Com. Law § 13-301(5), advertising or offering consumer

18 goods without the intent to sell them as advertised or offered; and

19                 (e)     Md. Code Ann Com. Law § 13-301(9), deception, fraud, false pretense,

20 false premise, misrepresentation, or knowing concealment, suppression, or omission of material

21 fact with the intent that Plaintiff Collins and the Maryland Subclass rely on the same in connection

22 with: (i) the promotion or sale of the Contaminated Dog Foods.

23          254.   The unconscionable, illegal, unfair, and deceptive acts and practices of Defendant

24 impacts public interest and violate the MCPA.

25          255.   As a direct and proximate result of Defendant’s conduct, Plaintiff Collins and the

26 Maryland Subclass have been damaged in an amount to be proven at trial, which shall include, but

27

28                                       - 65 -   Lead Case No. 4:18-cv-00861-JSW
                         THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1 is not limited to, full refund, all compensatory damages, incidental and consequential damages,

 2 attorneys’ fees, costs, injunctive relief, and other damages allowed by law.

 3                                               COUNT XIII

 4                    (Fraudulent Misrepresentation Against Defendant on Behalf of
 5                     the Maryland Subclass for Relief Other Than Restitution and
                                             Disgorgement)
 6
            256.      Plaintiff Collins incorporates by reference and realleges each and every allegation
 7
     contained above, as though fully set forth herein.
 8
            257.      As alleged more fully herein, at the time Defendant sold the Contaminated Dog
 9
     Foods to Plaintiff Collins and Maryland Subclass Members, it knew the Contaminated Dog Foods
10
     were adulterated with pentobarbital.
11
            258.      At all times relevant herein, Defendant made misrepresentations of material fact to
12
     Plaintiff Collins and Maryland Subclass Members as a means of concealing the true nature and
13
     quality of the Contaminated Dog Foods, claiming it was pure, nutritious, healthy, and pure quality
14
     with no disclosure that the Contaminated Dog Foods were in fact adulterated and contained
15
     pentobarbital.
16
            259.      Defendant falsely represented to and/or concealed material facts from Plaintiff
17
     Collins and Maryland Subclass Members, including, but not limited to:
18
                      (a)    the true nature and quality of the Contaminated Dog Foods;
19
                      (b)    the inclusion of pentobarbital in the Contaminated Dog Foods; and
20
                      (c)    that the Contaminated Dog Foods were not lawfully sold as labelled and
21
     packaged as they were adulterated.
22
            260.      Defendant had a duty to disclose these facts, regardless of the existence of privity,
23
     by virtue of (a) Defendant’s exclusive knowledge as to the true nature and ingredients of the
24
     Contaminated Dog Foods; (b) Defendant’s awareness that Plaintiff Collins and members of the
25
     Maryland Subclass were not reasonably likely to discover these facts; (c) Defendant’s active
26
     concealment of those facts from Plaintiff Collins and the Maryland Subclass (by, among other
27

28                                          - 66 -   Lead Case No. 4:18-cv-00861-JSW
                            THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1 things, making the false representations described above); and (d) Defendant’s statutory and

 2 common-law obligations to disclose material information to the consumers as alleged herein.

 3           261.   Plaintiff Collins and members of the Maryland Subclass would have acted

 4 differently had Defendant disclosed this information to them and allowed them to make a fully-

 5 informed decision before they purchased the Contaminated Dog Foods.

 6           262.   These false representations were material to Plaintiff Collins and the Maryland

 7 Subclass.

 8           263.   Defendant intentionally and knowingly made these misrepresentations to induce

 9 Plaintiff Collins and the Maryland Subclass to purchase its Contaminated Dog Foods.

10           264.   Defendant knew that its representations about the Contaminated Dog Foods were

11 false in that the Contaminated Dog Foods were adulterated with pentobarbital. Defendant allowed

12 its packaging, labels, advertisements, promotional materials, and website to intentionally mislead

13 consumers, such as Plaintiff Collins and the Maryland Subclass.

14           265.   Plaintiff Collins and the Maryland Subclass were ignorant of the falsity of the

15 representations made by Defendant about the Contaminated Dog Foods.

16           266.   Plaintiff Collins and the Maryland Subclass did in fact rely on the truth of these

17 misrepresentations and purchased the Contaminated Dog Foods to their detriment. Given the

18 deceptive manner in which Defendant advertised, represented, and otherwise promoted the

19 Contaminated Dog Foods, Plaintiff Collins and the Maryland Subclass’s reliance on Defendant’s

20 misrepresentations was justifiable.

21           267.   As a direct and proximate result of Defendant’s concealment and suppression of

22 material facts, Plaintiff Collins and the Maryland Subclass have sustained damage by, among other

23 things, paying for Contaminated Dog Foods that were adulterated and unlawfully sold to

24 consumers, rendering the Contaminated Dog Foods of zero or de minimis value.

25           268.   Plaintiff Collins and the Maryland Subclass seek full refund, actual damages,

26 injunctive and declaratory relief, attorneys’ fees, costs, and any other just and proper relief allowed

27 by law.

28                                        - 67 -   Lead Case No. 4:18-cv-00861-JSW
                          THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
                                              COUNT XIV
 1
                  (Breach of Express Warranty, Md. Code Com. Law § 2-313,
 2
     Against Defendant on Behalf of the Maryland Subclass for Relief Other Than Restitution
 3                                     and Disgorgement)

 4          269.   Plaintiff Collins incorporates by reference and realleges each and every allegation
 5 contained above, as though fully set forth herein.

 6          270.   Defendant marketed and sold its Contaminated Dog Foods into the stream of
 7 commerce with the intent that the Contaminated Dog Foods would be purchased by Plaintiff

 8 Collins and the Maryland Subclass.

 9          271.   As set forth herein, Defendant made express representations to Plaintiff Collins and
10 the Maryland Subclass that the Contaminated Dog Foods are pure, quality, healthy, safe for

11 consumption, and provide 100 percent complete and balanced nutrition.

12          272.   Defendant also made express representations to Plaintiff Collins and the Maryland
13 Subclass that the Contaminated Dog Foods meet all applicable regulations, including that they are

14 not adulterated dog food, by allowing their sale in various stores throughout the United States.

15          273.   These promises became part of the basis of the bargain between the parties and thus
16 constituted express warranties.

17          274.   There was a sale of goods, the Contaminated Dog Foods, from Defendant to
18 Plaintiff Collins and the Maryland Subclass members.

19          275.   On the basis of these express warranties, Defendant sold the Contaminated Dog
20 Foods to Plaintiff Collins and the Maryland Subclass.

21          276.   Defendant knowingly breached the express warranties by selling Contaminated
22 Dog Foods that were adulterated and contained pentobarbital.

23          277.   Defendant was on notice of this breach as it was aware of the presence of
24 pentobarbital and/or the use of euthanized animals as a source of protein or meat by-product in the

25 Contaminated Dog Foods.

26

27

28                                       - 68 -   Lead Case No. 4:18-cv-00861-JSW
                         THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1          278.   Plaintiff Collins and the Maryland Subclass relied on Defendant’s express

 2 warranties regarding the Contaminated Dog Foods in deciding whether to purchase Defendant’s

 3 products.

 4          279.   Privity exists because Defendant expressly warranted to Plaintiff Collins and the

 5 Maryland Subclass that the Contaminated Dog Foods were pure, quality, healthy, safe for

 6 consumption, unadulterated, and provided 100 percent complete and balanced nutrition.

 7          280.   Defendant’s express warranties extend to Plaintiff Collins and the Maryland

 8 Subclass, who are users of the Contaminated Dog Foods and/or persons affected thereby and it is

 9 reasonable to expect that they may use and/or be affected by the Contaminated Dog Foods and be

10 injured by the breach of the warranty.

11          281.   As a direct and proximate result of Defendant’s conduct, Plaintiff Collins and the

12 Maryland Subclass sustained damages as they paid money for Contaminated Dog Foods that were

13 not what Defendant represented and were sold in violation of applicable regulations and laws.

14          282.   Plaintiff Collins and the Maryland Subclass seek full refund, actual damages,

15 injunctive and declaratory relief, attorneys’ fees, costs, and any other just and proper relief

16 available thereunder for Defendant’s failure to deliver goods conforming to their express

17 warranties and resulting breach.

18                                            COUNT XV
19
        (Violations of Washington’s Unfair Business Practices and Consumer Protection Act,
20            Wash. Rev. Code §§ 19.86.010, et seq., Against Defendant on Behalf of the
       Washington Subclass on Grounds Other Than Affirmative Misrepresentation for Relief
21                          Other Than Restitution and Disgorgement)
22          283.   Plaintiff Mayo incorporates by reference and realleges each and every allegation
23 contained above, as though fully set forth herein.

24          284.   This is an action for relief under the Washington Unfair Business Practices and
25 Consumer Protection Act, Wash. Rev. Code §§ 19.86.010, et seq. (“WCPA”).

26          285.   Defendant, Plaintiff Mayo and each Washington Subclass member are each a
27 “person,” as that term is defined in section 19.86.010(1) of the Revised Code of Washington.

28                                       - 69 -   Lead Case No. 4:18-cv-00861-JSW
                         THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1          286.   Defendant engaged in “trade” or “commerce” under Washington Code section §

 2 19.86.010(2)

 3          287.   The WCPA states that “[u]nfair methods of competition and unfair or deceptive

 4 acts or practices in the conduct of any trade or commerce are hereby declared unlawful.” Wash.

 5 Rev. Code § 19.86.020.

 6          288.   Defendant engaged in unfair competition and unfair, unlawful, or fraudulent

 7 business practices by negligently concealing from Plaintiff Mayo and the Washington Subclass

 8 the fact that the Contaminated Dog Foods were adulterated with pentobarbital, which was not

 9 readily discoverable. Defendant should have disclosed such information because it was in a

10 superior position to know the facts regarding the true make-up and quality of the Contaminated

11 Dog Foods. Plaintiff Mayo and the Washington Subclass could not reasonably be expected to

12 learn or discover the true facts regarding the make-up and/or quality of the Contaminated Dog

13 Foods.

14          289.   The unconscionable, illegal, unfair and deceptive acts and practices of Defendant

15 impacts public interest and violate the WCPA.

16          290.   Pursuant to section 19.86.095 of the WCPA, Plaintiff Mayo will serve the

17 Washington Attorney General with a copy of this complaint as Plaintiff Mayo and the Washington

18 Subclass members seek injunctive relief.

19          291.   As a direct and proximate result of Defendant’s conduct, Plaintiff Mayo and the

20 Washington Subclass have been damaged in an amount to be proven at trial, which shall include,

21 but is not limited to, all compensatory damages, incidental and consequential damages, full refund,

22 attorneys’ fees, costs, treble damages, injunctive relief, and other damages allowed by law.

23

24

25

26

27

28                                       - 70 -   Lead Case No. 4:18-cv-00861-JSW
                         THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
                                             COUNT XVI
 1

 2              (Violations of New York’s Deceptive Acts and Practices, N.Y. Gen. Bus. Law § 349,
                  Against Defendant on Behalf of the New York Subclass for Relief Other Than
 3                              Restitution, Disgorgement, and Punitive Damages)

 4
            292.      Plaintiff Schirripa incorporates by reference and realleges each and every allegation
 5
     contained above, as though fully set forth herein.
 6
            293.      New York General Business Law § 349 prohibits deceptive acts or practices in the
 7
     conduct of any business, trade, or commerce.
 8
            294.      In its sale of goods throughout New York, Defendant conducts business and trade
 9
     within the meaning and intendment of New York General Business Law § 349.
10
            295.      Plaintiff Schirripa and members of the New York Subclass are consumers who
11
     purchased products from Defendant.
12
            296.      Defendant violated N.Y. Gen. Bus. Law § 349 by representing that its
13
     Contaminated Dog Foods were pure, quality, healthy, safe, made of wholesome ingredients, and
14
     100 percent balanced nutrition, which was deceptive because the Contaminated Dog Foods were
15
     adulterated and contained pentobarbital.
16
            297.      Defendant intentionally represented that the Contaminated Dog Foods were of a
17
     particular standard, grade, or quality when they were in fact adulterated and not fit for
18
     consumption.
19
            298.      The facts that Defendant concealed or misrepresented were material in that Plaintiff
20
     Schirripa and any reasonable consumer would have considered them when deciding whether to
21
     purchase the Contaminated Dog Foods.
22
            299.      Defendant’s conduct and omissions described herein repeatedly occurred in the
23
     course of Defendant’s business and were capable of deceiving a substantial portion of the
24
     consuming public.
25
            300.      Defendant has engaged and continues to engage in deceptive conduct in violation
26
     of the New York General Business Law.
27

28                                         - 71 -   Lead Case No. 4:18-cv-00861-JSW
                           THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1          301.      Defendant’s misrepresentations and deceptive acts or practices resulted in Plaintiff

 2 Schirripa and the New York Subclass suffering actual damages when they purchased

 3 Contaminated Dog Foods that were worth less than the price paid and that they would not have

 4 purchased at all had they known of the presence of pentobarbital.

 5          302.      Defendant intended for Plaintiff Schirripa and the members of the New York

 6 Subclass to rely on its deceptive misrepresentations and conduct when purchasing its

 7 Contaminated Dog Foods.

 8          303.      As a direct and proximate result of these violations, Plaintiff Schirripa and the New

 9 York Subclass have been harmed, and that harm will continue unless Defendant is enjoined from

10 misrepresenting the quality and ingredients of its Contaminated Dog Foods described herein.

11          304.      Pursuant to N.Y. Gen. Bus. Law § 349(h), Plaintiff Schirripa and the New York

12 Subclass seek injunctive and declaratory relief, full refund, actual damages, and attorneys’ fees.

13                                           COUNT XVII
14
                (Violations of New York False Advertising Law, N.Y. Gen. Bus. Law § 350, Against
15               Defendant on Behalf of the New York Subclass for Relief Other Than Restitution,
                                     Disgorgement, and Punitive Damages)
16

17          305.      Plaintiff Schirripa incorporates by reference and realleges each and every allegation

18 contained above, as though fully set forth herein.

19          306.      New York General Business Law § 350 prohibits false advertising in the conduct

20 of any business, trade, or commerce.

21          307.      Pursuant to N.Y. Gen. Bus. Law § 350, false advertising is defined as “advertising,

22 including labeling, or a commodity… if such advertising is misleading in a material respect.”

23          308.      Defendant’s claims that its Contaminated Dog Foods were healthy and safe for

24 consumption were literally false and likely to deceive the public.

25          309.      Defendant’s claims that its Contaminated Dog Foods were pure, quality, healthy,

26 safe for consumption, and 100 percent complete and balanced nutrition were untrue or misleading

27

28                                         - 72 -   Lead Case No. 4:18-cv-00861-JSW
                           THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1 because such claims failed to disclose that the Contaminated Dog Foods were adulterated with

 2 pentobarbital.

 3          310.    Defendant knew or should have known that such claims were false or misleading.

 4          311.    Such false and misleading claims and representations made by Defendant were

 5 material in that Plaintiff Schirripa and any reasonable consumer would have considered them when

 6 deciding whether to purchase the Contaminated Dog Foods.

 7          312.    Defendant, including its agents and distributors, made untrue, deceptive, and

 8 misleading assertions and representations about the alleged quality, characteristics, and nature of

 9 the Contaminated Dog Foods.

10          313.    Defendant’s conduct caused Plaintiff Schirripa and the New York Subclass to suffer

11 actual damages when they purchased the Contaminated Dog Foods that were worth less than the

12 price paid and that they would not have purchased at all had they known of the presence of

13 pentobarbital.

14          314.    As a direct and proximate result of Defendant’s violation of N.Y. Gen. Bus. Law §

15 350, Plaintiff Schirripa and the members of the New York Subclass have been injured, and that

16 harm will continue unless Defendant is enjoined from misrepresenting the quality, ingredients,

17 standards, and suitability for consumption by dogs of its Contaminated Dog Foods.

18          315.    Pursuant to N.Y. Gen. Bus. Law § 350, et seq., Plaintiff Schirripa and the members

19 of the New York Subclass seek injunctive and declaratory relief, full refund, actual damages, and

20 attorneys’ fees.

21                                       PRAYER FOR RELIEF

22          WHEREFORE, Plaintiffs, individually and on behalf of all others similarly situated, pray

23 for judgment against the Defendant as to each and every count, including:

24          A.      An order declaring this action to be a proper Class action, appointing Plaintiffs and

25 their counsel to represent the Classes, and requiring Defendant to bear the costs of Class notice;

26          B.      An order enjoining Defendant from selling the Contaminated Dog Foods until

27 pentobarbital is removed;

28                                       - 73 -   Lead Case No. 4:18-cv-00861-JSW
                         THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1          C.      An order enjoining Defendant from selling the Contaminated Dog Foods in any

 2 manner;

 3          D.      An order requiring Defendant to engage in a corrective advertising campaign and

 4 engage in any further necessary affirmative corrective action, such as recalling existing products,

 5 adequately testing for pentobarbital moving forward, and disclosing on its packaging that its

 6 products are tested to ensure that they are not adulterated;

 7          E.      An order awarding declaratory relief, and any further retrospective or prospective

 8 injunctive relief permitted by law or equity, including enjoining Defendant from continuing the

 9 unlawful practices alleged herein, and injunctive relief to remedy Defendant’s past conduct;

10          F.      An order requiring Defendant to pay restitution to restore all funds acquired by

11 means of any act or practice declared by this Court to be an unlawful, unfair, or fraudulent business

12 act or practice, untrue or misleading advertising, or a violation of California’s Unfair Competition

13 Law, FAL, CLRA, or any state law violation alleged herein, plus pre- and post-judgment interest

14 thereon;

15          G.      An order requiring Defendant to disgorge or return all monies, revenues, and profits

16 obtained by means of any wrongful or unlawful act or practice;

17          H.      An order requiring Defendant to pay all actual and statutory damages permitted

18 under the counts alleged herein;

19          I.      An order requiring Defendant to pay punitive damages on any count so allowable;

20          J.      An order requiring Defendant to pay full refund and/or rescissory damages;

21          K.      An order awarding attorneys’ fees and costs to Plaintiffs, the Class, and the

22 Subclasses; and

23          L.      An order providing for all other such equitable relief as may be just and proper.

24                                           JURY DEMAND

25          Plaintiffs hereby demand a trial by jury on all issues so triable.

26

27

28                                        - 74 -   Lead Case No. 4:18-cv-00861-JSW
                          THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1

 2 Dated: April 21, 2021               LOCKRIDGE GRINDAL NAUEN P.L.L.P.
                                       ROBERT K. SHELQUIST (pro hac vice)
 3
                                       REBECCA A. PETERSON (241858)
 4

 5                                                   /s Rebecca Peterson
                                                   REBECCA A. PETERSON
 6
                                       100 Washington Avenue South, Suite 2200
 7                                     Minneapolis, MN 55401
                                       Telephone: (612) 339-6900
 8                                     Facsimile: (612) 339-0981
                                       E-mail: rkshelquist@locklaw.com
 9
                                               rapeterson@locklaw.com
10
                                       Lead Counsel for Plaintiffs
11
                                       ROBBINS LLP
12                                     KEVIN A. SEELY (199982)
                                       5040 Shoreham Place
13                                     San Diego, CA 92122
                                       Telephone: (619) 525-3990
14                                     Facsimile: (619) 525-3991
15                                     E-mail: kseely@robbinsllp.com

16                                     GUSTAFSON GLUEK, PLLC
                                       DANIEL E. GUSTAFSON (pro hac vice)
17                                     KARLA M. GLUEK
                                       Canadian Pacific Plaza
18
                                       120 South 6th Street, Suite 2600
19                                     Minneapolis, MN 55402
                                       Telephone: (612) 333-8844
20                                     Facsimile: (612) 339-6622
                                       E-mail: dgustafson@gustafsongluek.com
21                                     kgluek@gustafsongluek.com
22
                                       CUNEO GILBERT & LADUCA, LLP
23                                     CHARLES LADUCA (pro hac vice)
                                       KATHERINE VAN DYCK (pro hac vice)
24                                     4725 Wisconsin Ave NW, Suite 200
                                       Washington, DC 20016
25                                     Telephone: 202-789-3960
                                       Facsimile: 202-789-1813
26
                                       E-mail: kvandyck@cuneolaw.com
27                                     charles@cuneolaw.com

28                                    - 75 -   Lead Case No. 4:18-cv-00861-JSW
                      THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
 1                               LITE DEPALMA GREENBERG, LLC
                                 JOSEPH DEPALMA (pro hac vice)
 2                               SUSANA CRUZ HODGE (pro hac vice)
                                 570 Broad Street, Suite 1201
 3                               Newark, NJ 07102
                                 Telephone: (973) 623-3000
 4                               E-mail: jdepalma@litedepalma.com
                                         scruzhodge@litedepalma.com
 5
                                 WEXLER WALLACE LLP
 6                               Kenneth A. Wexler
 7                               Michelle Perkovic
                                 55 West Monroe St., Suite 3300
 8                               Chicago, IL 60603
                                 Telephone: (312) 346-2222
 9                               E-mail: kaw@wexlerwallace.com
                                 mp@wexlerwallace.com
10
                                 WEXLER WALLACE LLP
11                               Mark J. Tamblyn
                                 333 University Avenue, Suite 200
12                               Sacramento, California 95825
                                 T: (916) 565-7692
13
                                 F: (312) 346-0022
14                               Email: mjt@ wexlerwallace.com

15                               Plaintiffs’ Executive Committee

16

17

18

19

20

21

22

23

24

25

26

27

28                              - 76 -   Lead Case No. 4:18-cv-00861-JSW
                THIRD AMENDED CONSOLIDATED COMPLAINT
     872279.1
